Case 2:19-cv-01620-PP Filed 02/14/20 Page 1 of 73 Document 6-2
Case 2:19-cv-01620-PP Filed 02/14/20 Page 2 of 73 Document 6-2
Case 2:19-cv-01620-PP Filed 02/14/20 Page 3 of 73 Document 6-2
                            EXHIBIT A

Case 2:19-cv-01620-PP Filed 02/14/20 Page 4 of 73 Document 6-2
  Single Trip Permit

                                                       SN19130923

Issued under Section 110 of the Highway Traffic Act (HTA)
Subject to conditions listed throughout all 6 page(s) of this permit.                                              Permit No.        SN19130923
                                                                                                                   Issued by                 Time           12:45:26
                                                                                                                   61 / TAS           Date              Feb 14 2019
                                                                 CVOR No.       089-148-116                        Permit Fee:                 $260.00 Total Fee
 Issued To EQUIPMENT EXPRESS INC


                                                                 Account No.    11023
 Address      60 WANLESS COURT                                                                                     Application No. 202489
              AYR R1, ONTARIO, CANADA,
              N0B 1E0

 1. Authorizing the movement of           ELECTRICAL ENCLOSURE on a vehicle combination consisting of a 3 axle commercial motor vehicle,
                                          bearing registration valid in Ontario, and a 2 axle JEEP DOLLY, and a 3 axle EXTENDABLE STEP
                                          DECK, and a 1 axle BOOSTER DOLLY also bearing registration valid in Ontario (where applicable).
 2. For the period of February 14, 2019 to February 17, 2019 and February 19, 2019 to February 22, 2019 and                                    to
                                           Until 12 Noon


 3. Overall Length              36.57 m                Overall Width        3.05 m                          Overall Height                     4.57 m
      Overall Weight     90,700 kg, provided weight does not exceed 6,700kg on a single axle STEER AXLE, 20,800 kg on a dual axle DRIVE
                         AXLE, 22,000 kg on a dual axle JEEP DOLLY, 30,900 kg on a three axle EXTENDABLE STEP DECK, and 10,300 kg on a
                         single axle BOOSTER DOLLY.
 4. Route:             from      Origin                                                            to      Destination

                                HAMILTON                                                                  ONTARIO MANITOBA BORDER
      Via King’s Highway(s)     MUN-5-6-MUN-10-MUN-26-MUN-12-MUN-400-69-11-MUN-11-MUN-11-11/17-17-MUN-17-17A-17




 5.       THIS PERMIT IS NOT VALID:
          i) On highways other than the King's highways.
          ii) When travelling at night: (a) Between one half hour after sunset and one half hour before sunrise unless stated otherwise
          (see Condition 6).
           (b) (see Condition 6) when road conditions, weather conditions, or visibility make travelling hazardous to the operator or to the
          driving public if the roadway is: Partly Snow Covered, Fully Snow Covered, Snow Packed, Icy, or there is a Road Closure or
          Reduced Visibility (ie. visibility is 500m or less) . These conditions align with the Winter Road Conditions posted and defined
          on the MTO website. Click on the “Travel” tab at: www.mto.gov.on.ca or call MTO’s automated service at 1-800-268-4686.
           Travel is also not allowed at night at anytime throughout the year if continuous use of windshield wipers is required.
          If any of these conditions are encountered en route, the operator must proceed to the nearest rest/emergency stop or point off
          the travelled portion of the highway considered to be sufficiently removed from traffic so as not to constitute a hazard, or as
          directed by a police officer or other officer designated under the HTA.
          iii) At any time when persons and vehicles on the highway are not clearly discernible at a distance of 150 metres or less due to
          insufficient light or unfavourable atmospheric conditions.
          iv) On Fridays from 3 pm to midnight, during the months of July and August in Northern Ontario and June, July and August in
          Southern Ontario, except for loads with an overall height up to and including 4.26 metres and with an overall weight not more
          than 63,500kg.
          v) On Sundays from noon to midnight during the months of July and August in Northern Ontario and June, July and August in
          Southern Ontario.
          vi) On a holiday unless stated otherwise on the face of the permit. A holiday includes each of the statutory holidays defined in
          the Legislation Act, 2006 and the first Monday of the month of August with the exception of Easter Monday.
          vii) On the preceding day of a holiday from noon to midnight unless otherwise stated on the face of the permit.

          NOTE: For the purposes of this restriction the boundary between Northern and Southern Ontario is considered to be :
          * The Severn River to Regional Road 169 (formerly Highway 169)
          * Regional Road 169 from Washago to Highway 12
          * Highway 12, from Regional Road 169 to Highway 7, north of Sunderland
          * Highway 7 from Highway 12 to Regional Road 7B (formerly Highway 7B), at Carleton Place
This permit is not valid in combination with any other permit issued under Section 110.
A printed e-mail copy, photocopy or fax copy of this permit is deemed to be an Original


                                                                                                                                                          Page 1 of 6
                                                ORIGINAL
                              Case 2:19-cv-01620-PP  Filed/ 02/14/20
                                                            ORIGINAL Page 5 of 73 Document 6-2
To Be Attached / Affixed To Permit No.
                                                         SN19130923

                                                                                                                             Time            12:45:26
                                                      Issued By                 61 / TAS
                                                                                                                              Date           Feb 14 2019

Issued under Section 110 of the Highway Traffic Act. Subject to
conditions on the original permit and this attachment.
This attachment must be an original and attached/affixed to the
original permit bearing the number above. The original attachment
must be carried in the vehicle and produced on demand of a police
officer or an officer of the ministry.




         * Regional Road 7B to Regional Road 29 (formerly Highway 15), and
         * Regional Road 29 to Arnprior

  6.     THIS PERMIT IS VALID (see Condition 5ii):
         i) between one half hour after sunset and one half hour before sunrise on multi-lane highways with a median for dimensions
         up to and including a width of 3.05 metres, length of 25 metres, height of 4.26 metres and weight of 63,500 kg providing that
         conspicuity requirements are met.
         ii) between one half hour after sunset and one half hour before sunrise on two lane highways for dimensions up to and
         including a height of 4.26 metres and weight of 63,500 kg providing vehicle and load width and length conform to HTA
         requirements.

  7.     Conspicuity requirements must be met for night moves. These requirements consist of the extremities being marked with a
         solid amber lamp(s) visible in the front and rear conforming to SAE Code P2 or P3 with markings to appear on lamp(s). A
         retro-reflective D or OVERSIZE LOAD sign must be present and shall be made of Level 1, high intensity retro-reflective material
         (CGSB 62-GP-11M).

  8.     When the vehicle is operating at speeds more than 20 kilometres per hour below the posted speed limit and/or permit
         conditions require the presence of escort vehicles, the power unit shall be equipped with an operating 360 degree flashing
         amber warning lamp(s), mounted at an elevation above the highest point of the vehicle and/or accompanied by an escort
         vehicle. When the load obstructs the rearward visibility of the warning lamp(s) on the power unit, and no escort is present to
         the rear, a second 360 degree flashing amber warning lamp shall be required at the back of the load. All warning lamp(s)
         shall conform to SAE J845 or SAE J1318 of class 1 or 2 standard. Lens must be kept in clean and good condition so as to not
         diminish the effectiveness of the lamp(s). Warning lamp(s) shall not be illuminated under any other circumstances unless
         otherwise stated.

  9.     Mechanical or electrical signalling devices are required on the rear of the load when the load is obstructing the vehicle(s)
         signal lights.

  10.    Coupling devices shall have a manufacture's rating equal to, or greater than, both the actual vertical loaded weight and actual
         towed weight, and coupling devices must comply with HTA, Regulation 618 (Specifications and Standards for Trailer
         Couplings).

  11.    This permit must be carried and produced on demand by a police officer or an officer appointed for carrying out the provisions
         of the HTA.

         THIS PERMIT IS NOT TRANSFERABLE.

  12.    This permit is issued on condition the permit holder accepts responsibility for any and all damage(s) that may be caused to
         overhead wires, structures, highways, encroachments or railway right of ways.

  13.    Permit holder must comply with Ontario Regulation 363/04 - Security of Loads.

  14.    This permit may be terminated at the discretion of the Registrar of Motor Vehicles for breach of any condition of this permit, or
         of any other permit, issued to the holder.



 This permit is not valid in combination with any other permit issued under Section 110.
 A printed e-mail copy, photocopy or fax copy of this permit is deemed to be an Original


                                                                                                                                                   Page 2 of 6
                                            ORIGINAL
                          Case 2:19-cv-01620-PP  Filed/ 02/14/20
                                                        ORIGINAL Page 6 of 73 Document 6-2
To Be Attached / Affixed To Permit No.
                                                        SN19130923

                                                                                                                            Time              12:45:26
                                                      Issued By                61 / TAS
                                                                                                                             Date             Feb 14 2019

Issued under Section 110 of the Highway Traffic Act. Subject to
conditions on the original permit and this attachment.
This attachment must be an original and attached/affixed to the
original permit bearing the number above. The original attachment
must be carried in the vehicle and produced on demand of a police
officer or an officer of the ministry.




  15.    A permit is issued for the movement of a divisible or an indivisible load when:
         i) Height: The load shall not be composed of articles loaded or mounted one on top of the other in a manner that will create
         additional height.
         ii) Width: The load shall not be composed of articles loaded or mounted side by side or crosswise in a manner that create
         additional width.
         iii)Length: The load shall not be composed of articles loaded or mounted one behind the other that will create additional length
         and any overhang to the rear shall not exceed 4.65 m from the centre of the rearmost axle unless otherwise stated.
         A permit is issued for the movement of an indivisible load when:
         iv) Weight: The load shall not be composed of more than a single article. Weights authorized under the terms of this permit
         shall not exceed the Manufacturers Rated Capacity of any vehicle component. When crossing bridges, vehicles over 45,400 kg
         gross weight must be operated at the lowest practicable speed. Bridge postings and load restrictions pursuant to Part VIII of
         the HTA apply.

         A vehicle and/or load is deemed indivisible when the dimensions or weight limits exceed the HTA, and, if separated into
         smaller loads or vehicles, would:
         (A) Compromise the intended use of the vehicle or load, i.e. make it unable to perform the function for which it was intended,
         (B) Destroy the value of the load or vehicle, i.e. make it unusable for its intended purposes or,
         (C) Require more than 8 (eight) work hours to dismantle using appropriate resources and equipment.

  16.    Vehicles and/or loads in excess of length and/or width prescribed under Section 109 of the HTA shall be marked with four or
         more bright red or orange warning flags of not less than 40cm square and shall be mounted on the extremities of the vehicle
         or load. The flag(s) must be kept in good and clean condition so as to not diminish their effectiveness.

  17.    Vehicles and/or loads in excess of dimensions prescribed under Section 109 of the HTA shall, in addition to the flags required
         under Condition 16, display on the front of the vehicle and the rear of the vehicle or load, in a clearly visible position, a sign
         visible for a distance of at least 150 metres bearing the words “OVERSIZE LOAD” in black letters, measuring at least 200 mm
         high with lines forming the letters at least 30 mm wide on a yellow background, or a “D” sign (as illustrated in Figure 1)
         attached. When travelling at night, the sign shall be made of Level 1, high intensity retro-reflective material (CGSB 62-GP-11M).
         The sign shall be positioned so to not obstruct lights, plates and other safety devices, and shall be removed or covered when
         not in use.

  18.    Where a permit is issued on the condition that the permit holder provides a Private Escort Operator, Warning Vehicle and
         Equipment:

         i) The escort vehicle shall be operated by a person eighteen years of age or older, with at least two years of driving experience
         and in possession of a valid driver’s licence equivalent to at least an Ontario Class G2 driver’s licence.

         ii) The escort vehicle(s) shall not have more than 2 axles and a wheelbase length of not less than 2.65 metres and shall be
         equipped with flashing amber warning lamp(s) located on the roof of the escort vehicle. Lighting shall consist of either a
         rectangular amber bar positioned perpendicular to the length of the escort vehicle or at least one amber warning lamp
         conforming to standard SAE J845 or J1318 Class 1 or 2. All lights shall be visible on a 360 degree basis from the vehicle. The
         lenses must be kept in good and clean condition, free from the accumulation of dirt, snow or pit markings, as to not diminish
         the effectiveness of the lamp. All lamps required throughout this condition must be kept in good working order.

         iii) Either a D or an OVERSIZE LOAD sign shall be used. [See D sign (as illustrated in Figure 1) attached. If using an
         “OVERSIZE LOAD” sign, the letters shall be in black on a yellow background]. The sign shall be mounted on the front and rear,

 This permit is not valid in combination with any other permit issued under Section 110.
 A printed e-mail copy, photocopy or fax copy of this permit is deemed to be an Original


                                                                                                                                                    Page 3 of 6
                                            ORIGINAL
                          Case 2:19-cv-01620-PP  Filed/ 02/14/20
                                                        ORIGINAL Page 7 of 73 Document 6-2
To Be Attached / Affixed To Permit No.
                                                         SN19130923

                                                                                                                              Time             12:45:26
                                                       Issued By                 61 / TAS
                                                                                                                               Date            Feb 14 2019

Issued under Section 110 of the Highway Traffic Act. Subject to
conditions on the original permit and this attachment.
This attachment must be an original and attached/affixed to the
original permit bearing the number above. The original attachment
must be carried in the vehicle and produced on demand of a police
officer or an officer of the ministry.




         or on the roof, of the escort vehicle. The sign shall not obstruct warning lights and other safety devices. If mounted on the roof,
         the sign shall be perpendicular to the length of the escort vehicle and shall be made of durable rigid material and must not
         interfere with the view of the light bar or warning light and the sign must be printed on both sides of the panel. The sign shall
         be removed or covered when not in use.

         The escort vehicle(s) and towing vehicle(s) shall be equipped with a working two way radio communication device permitting
         direct communication between the vehicles.

         The escort vehicle(s) shall be equipped with a fire extinguisher in effective working order, six 45 cm (18”) traffic cones and/or
         portable reflectors approved by the MTO.

         All units, including the escort vehicle(s), will be operated with headlights on when travelling on a highway and shall maintain a
         distance of 60 to 150 metres from the load being escorted.

         CAUTION: Escort vehicles do not have traffic control authority. The escort driver must obey all traffic laws and regulations.

  19.    Vehicles operated pursuant to this permit, including those travelling under OPP escort, that have been directed to stop at a
         highway inspection station by signals or otherwise, shall enter the inspection area and proceed in accordance with posted
         signals and directions.

  20.    Subject to Section 124 of the HTA, charges will be laid for permit violation. Vehicle will be detained until corrected to meet
         requirements at permittee's expense.

  21.    A minimum of 300 metres (1000 feet) is required between any other oversized load travelling in the same direction.

  22.    Removal or loss of any page(s) renders this permit void.

  23.    OPERATORS WILL BE SUBJECT TO STRICT SPEED ENFORCEMENT BY POLICE. Travel under this permit must be at safe
         operating speeds, ensuring posted speed limits are adhered to at all times.

  24.    This permit is valid only on provincial highways and is issued on condition that the permit holder accepts responsibility for
         obtaining all municipal permits required along the intended route. Permit holders are advised that since 1997, many areas of
         highways previously under provincial jurisdiction have been transferred to municipalities with separate permitting
         requirements.

  25.    During the term of this permit, the permit holder may encounter structures where the horizontal or vertical clearances are
         altered due to construction and may become less than specified on the permit. Before travelling through any construction zone,
         the permit holder is responsible for contacting the Ministry of Transportation INFO line at 1-800-268-4686 Cellular users can
         dial *511 or visit Travellers Information Services web site at www.ontario.ca/511. A recorded message will provide an update of
         current provincial construction projects. Contact the Permit Issuing office during business hours at 1-800-387-7736, ext. 6306
         or 416-246-7166 if the route specified on your permit needs amending.

  26.    Load dimensions shall not be considered when qualifying a vehicle as SPIF for the purposes of determining weight limits
         provided all other requirements within the SPIF schedules are met.



 This permit is not valid in combination with any other permit issued under Section 110.
 A printed e-mail copy, photocopy or fax copy of this permit is deemed to be an Original


                                                                                                                                                     Page 4 of 6
                                            ORIGINAL
                          Case 2:19-cv-01620-PP  Filed/ 02/14/20
                                                        ORIGINAL Page 8 of 73 Document 6-2
To Be Attached / Affixed To Permit No.
                                                         SN19130923

                                                                                                                               Time             12:45:26
                                                       Issued By                 61 / TAS
                                                                                                                               Date             Feb 14 2019

Issued under Section 110 of the Highway Traffic Act. Subject to
conditions on the original permit and this attachment.
This attachment must be an original and attached/affixed to the
original permit bearing the number above. The original attachment
must be carried in the vehicle and produced on demand of a police
officer or an officer of the ministry.




  27.    It is the responsibility of the permit holder to ensure that the permit holder can produce a copy of this permit. Cellular coverage
         may be limited in certain areas. If the permit holder chooses to carry an electronic version of this permit, the permit holder may
         choose to ensure that the permit is downloaded to a handheld device or tablet prior to departure or elect to carry a hard copy,
         paper version of the permit. By choosing to carry and surrender an electronic permit, the permit holder consents to the
         temporary surrender of the hand held device or tablet upon the request of a police officer or officer of the ministry appointed for
         carrying out the provisions of the Highway Traffic Act.

  28.    If the permit holder chooses to carry an electronic version of this permit, the permit holder must, upon request and as soon as
         reasonably practicable, email a copy of this permit to a police officer or officer appointed for the carrying out the provisions of
         the Highway Traffic Act.

  29.    Permit holder is hereby advised that numerous height and/or width restrictions exist along the intended route as listed on the
         attached 5 page Restriction Report. A copy of the report forms part of this permit and must accompany the permit at all times.
         Permit holder is responsible for adjusting the load to the indicated dimensions or diverting the load around the restriction(s)
         on alternate routes subject to Condition 12. Where either vertical or horizontal restrictions are within 0.3 metres of the load
         dimensions, the permit holder shall operate at the lowest practical speeds to ensure safe passage.

  30.    No convoy moves are permitted. En route, a minimum spacing of 10 km is to be maintained between vehicles/loads. Where
         multiple vehicles/loads are originating from a single location, departures shall be staggered at no less than 20 minutes.
         Where multiple carriers are operating from a common origin, they shall be jointly responsible to manage their respective
         departures in order to achieve the 20-minute separation. A departing carrier is responsible for ensuring that the vehicle/load
         ahead has been en route for a minimum of 20 minutes.

  31.    The overheight privileges contained in this permit are void when the load is carried on a standard height semi-trailer.

  32.    The power unit must have a Registered Gross Weight (RGW) of not less than the weight authorized by this permit to a
         maximum of 63,500kgs on an Ontario registration permit or an Ontario apportioned International Registration Plan (IRP) cab
         card . If the power unit is not registered in Ontario or the IRP cab card is not apportioned for Ontario, the carrier must obtain an
         Ontario Temporary Registration permit for a LADEN commercial vehicle.

  33.    This permit is not valid for vehicles travelling in the directions entering the Greater Toronto Area (GTA) between the hours of
         7:00am to 9:30am and vehicles travelling in the directions exiting the GTA between the hours of 3:30pm to 6:30pm in the area
         described as being west of Thickson Rd (Hwy 401); south of King Road (Hwy 400) or Stouffville Road (Hwy 404); and east of
         Trafalgar Road (Hwy 401), Hwy 8 (Hwy403) to junction 403/407ETR/QEW (QEW).

         This permit is not valid for vehicles travelling in the directions exiting the GTA between the hours of 7:00 to 9:30 am, and
         vehicles travelling in the directions entering the GTA between the hours of 3:30 to 6:30pm in the area described as being west
         of Whites Road (Hwy 401); south of King Road (Hwy 400) or Stoufville Road (Hwy 404; and east of Hwy 10 (Hwy 401) or Bronte
         Road (QEW).

  34.    Speed limit on bridges not to exceed 40 km per hour.

  35.    No travel is allowed when road conditions, weather conditions, or visibility make travelling hazardous to the operator or to the
         driving public. Conditions shall be deemed to be hazardous upon any accumulation of ice or snow on the roadway or if the
         continuous use of windshield wipers is required. Vehicles that are underway when inclement weather occurs shall exit the

 This permit is not valid in combination with any other permit issued under Section 110.
 A printed e-mail copy, photocopy or fax copy of this permit is deemed to be an Original


                                                                                                                                                      Page 5 of 6
                                            ORIGINAL
                          Case 2:19-cv-01620-PP  Filed/ 02/14/20
                                                        ORIGINAL Page 9 of 73 Document 6-2
To Be Attached / Affixed To Permit No.
                                                         SN19130923

                                                                                                                      Time   12:45:26
                                                       Issued By                 61 / TAS
                                                                                                                      Date   Feb 14 2019

Issued under Section 110 of the Highway Traffic Act. Subject to
conditions on the original permit and this attachment.
This attachment must be an original and attached/affixed to the
original permit bearing the number above. The original attachment
must be carried in the vehicle and produced on demand of a police
officer or an officer of the ministry.




         road at the first available location and park in a safe place until the weather and road conditions clear.

  36.    Carrier is not authorized travel on the named below highway portion due to height restriction:

         Highway Underpass:
         N JCT HWY 400, IC147, REG RD 16(E)|05|U|N |1|4.4|M




 This permit is not valid in combination with any other permit issued under Section 110.
 A printed e-mail copy, photocopy or fax copy of this permit is deemed to be an Original


                                                                                                                                   Page 6 of 6
                                            ORIGINAL
                         Case 2:19-cv-01620-PP  Filed /02/14/20
                                                        ORIGINAL Page 10 of 73 Document 6-2
ETTST1


                           RESTRICTION REPORT
                           ------------------
 LOAD INFORMATION
 ----------------
 HEIGHT = 4.6      WIDTH = 3.1   WEIGHT = 50         LOAD TYPE = 2
 TRAVEL ROUTE INFORMATION
 --------------------------
  ENTRY NO. HIGHWAY NUMBER. BEGINNING DISTANCE   END DISTANCE    DIR. OF TRAVEL
     1             5                59.4               73.9          E
     2             6                79.5              102.7          N
     3            10                50.4               81.6          N
     4            26                18.3               39.8          S
     5            12               119.4              138.0          N
     6          400                136.8              214.9          N
     7            69                 0.0               59.0          N
     8            11               270.6             1341.8          N
     9            11              1341.8             1527.1          N
    10            17              1624.7             2030.5          W




                                   TIME 12.28
                                   DATE FEB 14, 2019




14-Feb-19                                                                         Page 1 of 4


         Case 2:19-cv-01620-PP Filed 02/14/20 Page 11 of 73 Document 6-2
ETTST1

            RESTRICTIONS OCCUR AT THE FOLLOWING PLACES                PAGE NO:   1
  _
  --------------------------------------------------------------------------------
  DISTAN|        IDENTIFICATION           |G |C|D|R |HOR|L|VER|POST|D   C SITE|R |
  / REF.|                                 |NO|0|I|D |CL.|A|CL.|LOAD|I   T      |E |
         |                                | |D|R|W |    |N|   |    |S   Y      |V |
         |                                | |E| |Y |    |E|   |    |T          | |
  --------------------------------------------------------------------------------
    ---> | HWY.   11                      | | |         | |   |    |           | |
         |                                | | |         | |   |    |           | |
    835.0|GOLF AVE - IN KAPUSKASING       | | |         | |   |    |           | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |           | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |           | |
         | ** KAPUSKASING              ** | | |         | |   |    |           | |
         |                                | | |         | |   |    |           | |
    836.5|LILY RIVER                      | |O|         | |   |    |16 39W 0076| |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |           | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |           | |
         | ** KAPUSKASING              ** | | |         | |   |    |           | |
         |                                | | |         | |   |    |           | |
    837.3|CLEAR LAKE RD                   | | |         | |   |    |           | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |           | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |           | |
         | ** KAPUSKASING              ** | | |         | |   |    |           | |
         |                                | | |         | |   |    |           | |
    839.8|RICHMOND AVE                    | | |         | |   |    |           | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |           | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |           | |
         | ** KAPUSKASING              ** | | |         | |   |    |           | |
         |                                | | |         | |   |    |           | |
    842.2|BRUNELLE RD                     | | |         | |   |    |           | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |           | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |           | |
         | ** KAPUSKASING              ** | | |         | |   |    |           | |
         |                                | | |         | |   |    |           | |
    843.8|KAPUSKASING R. (E. BRANCH)      | |O|         | |   |    |16 39W 0075|01|
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |           | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |           | |
         | ** KAPUSKASING              ** | | |         | |   |    |           | |
         |                                | | |         | |   |    |           | |
    843.9|KAPUSKASING R. (W. BRANCH)      | |O|         | |   |    |16 39W 0074|01|
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |           | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |           | |
         | ** KAPUSKASING              ** | | |         | |   |    |           | |
         |                                | | |         | |   |    |           | |
    845.2|DE L'ETANG BLVD                 | | |         | |   |    |           | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |           | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |           | |
         | ** KAPUSKASING              ** | | |         | |   |    |           | |
         |                                | | |         | |   |    |           | |



                     TIME:   12.28    DATE: FEB   14, 2019




14-Feb-19                                                                             Page 2 of 4


         Case 2:19-cv-01620-PP Filed 02/14/20 Page 12 of 73 Document 6-2
ETTST1

            RESTRICTIONS OCCUR AT THE FOLLOWING PLACES               PAGE NO:   2

  --------------------------------------------------------------------------------
  DISTAN|        IDENTIFICATION           |G |C|D|R |HOR|L|VER|POST|D   C SITE|R |
  / REF.|                                 |NO|0|I|D |CL.|A|CL.|LOAD|I   T     |E |
         |                                | |D|R|W |    |N|   |    |S   Y     |V |
         |                                | |E| |Y |    |E|   |    |T         | |
  --------------------------------------------------------------------------------
    ---> | HWY.   11                      | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
    846.6|RIVERSIDE DR                    | | |         | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |          | |
         | ** KAPUSKASING              ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
    847.5|MCPHERSON AVE                   | | |         | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |          | |
         | ** KAPUSKASING              ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
    939.7|E JCT SEC HWY 583(W)            | | |         | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |          | |
         | ** HEARST                   ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
    940.4|FONTAINE DR(N)- IN HEARST       | | |         | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |          | |
         | ** HEARST                   ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
    940.8|C.N.R.                          | | |         | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |          | |
         | ** HEARST                   ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
    941.0|W JCT SEC HWY 583(W) NINTH ST(E)| | |         | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |          | |
         | ** HEARST                   ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
  _
    ---> | HWY.   12                      | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
    138.0|N JCT HWY 400,IC147,REG RD 16(E)|05|U|N       |1|4.4|    |05 30 0456|03|
         |                                | | |         | |   |    |          | |
  _
    ---> | HWY.   17                      | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
  1908.4|W JCT SEE HWY 601                | | |W        |2|4.8|    |          |02|
         | ** MAY CONTAIN RESTRICTIONS ** | | |E        |2|4.8|    |          | |
         | ** CONTACT CITY OF DRYDEN   ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |


                      TIME:   12.28    DATE: FEB   14, 2019




14-Feb-19                                                                            Page 3 of 4


         Case 2:19-cv-01620-PP Filed 02/14/20 Page 13 of 73 Document 6-2
ETTST1

            RESTRICTIONS OCCUR AT THE FOLLOWING PLACES               PAGE NO:   3

  --------------------------------------------------------------------------------
  DISTAN|        IDENTIFICATION           |G |C|D|R |HOR|L|VER|POST|D  C SITE|R |
  / REF.|                                 |NO|0|I|D |CL.|A|CL.|LOAD|I  T      |E |
         |                                | |D|R|W |    |N|   |    |S  Y      |V |
         |                                | |E| |Y |    |E|   |    |T         | |
  --------------------------------------------------------------------------------
    ---> | HWY.   17                      | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
  1909.6|DURANCE ST - IN DRYDEN           | | |         | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |          | |
         | ** DRYDEN                   ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
  1909.7|PEDESTRIAN SKYWAY                | |U|W        |1|5.2|    |          |01|
         | ** MAY CANTAIN RESTRICTIONS ** | | |E        |1|5.2|    |          | |
         | ** CONTACT THE REGIONAL     ** | | |         | |   |    |          | |
         | ** MUNICIPALITY OF DRYDEN   ** | | |         | |   |    |          | |
         | OF DRYDEN                      | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
  1909.9|E JCT SEC HWY 594                | | |         | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |          | |
         | ** DRYDEN                   ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
  1912.5|MARGUERITE ST                    | | |W        |2|4.8|    |          |02|
         | ** MAY CONTAIN RESTRICTIONS ** | | |E        |2|4.8|    |          | |
         | * CONTACT THE CITY OF DRYDEN* | | |          | |   |    |          | |
         |                                | | |         | |   |    |          | |
  1913.2|ANTON RD(S), LEACH RD(N)         | | |         | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE CITY OF      ** | | |         | |   |    |          | |
         | ** DRYDEN                   ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
  _
    ---> | HWY.   26                      | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |
     39.8|REG. RD. 91 (FORMERLY HWY. 91) | | |          | |   |    |          | |
         | ** MAY CONTAIN RESTRICTIONS ** | | |         | |   |    |          | |
         | ** CONTACT THE REGIONAL     ** | | |         | |   |    |          | |
         | ** MUNICIPALITY OF SIMCOE   ** | | |         | |   |    |          | |
         |                                | | |         | |   |    |          | |




                      TIME:   12.28    DATE: FEB   14, 2019




14-Feb-19                                                                            Page 4 of 4


         Case 2:19-cv-01620-PP Filed 02/14/20 Page 14 of 73 Document 6-2
ETTST2


                             RESTRICTION REPORT
                             ------------------
 LOAD INFORMATION
 ----------------
 HEIGHT = 4.6      WIDTH = 3.1   WEIGHT = 50          LOAD TYPE = 2
 TRAVEL ROUTE INFORMATION
 --------------------------
  ENTRY NO. HIGHWAY NUMBER. BEGINNING DISTANCE    END DISTANCE    DIR. OF TRAVEL
     1            17A                0.1                33.5          W
     2            17              2059.5              2097.9          W

      **** NO RESTRICTIONS FOUND ****




                                     TIME 12.30
                                     DATE FEB 14, 2019




14-Feb-19                                                                          Page 1 of 1


         Case 2:19-cv-01620-PP Filed 02/14/20 Page 15 of 73 Document 6-2
                                                                                                           Permit No. / N° de permis: OM1902013870

                                                                                                           Requestor/Demandeur: ERIC HICKSON
                                                                                                           Effective Date/Date d’entrée en vigueur: Feb 20, 2019
                                                                                                           Expiry Date/Date d’expiration: Feb 24, 2019
         EQUIPMENT EXPRESS INC                                                                             Date and time of issue /
         60 WANLESS COURT                                                                                  Date et heure de délivrance: Feb 15, 2019 16:33
         AYR ON N0B 1E0




  Permit Type / Type de permis : One Move
 Permit issued under authority of Section 87 of The Highway Traffic Act,                      Permis délivré en vertu de l’article 87 du Code de la route, C.C.S.M. c. H60
 C.C.S.M. c. H60


 APPLICABLE TRAFFIC AUTHORITY: /                                   Province of Manitoba /                  City of Winnipeg /                            City of Brandon /
 AUTORITÉ CONCERNÉE CHARGÉE                  DE   LA   CIRCULATION Province du Manitoba       X            Ville de Winnipeg                             Ville de Brandon
 :


 Load / Charge: NON DIVISIBLE LOAD - GENSET
 Power Unit/Unité motrice     Unit 2/Unité 2                                                 Unit 3/Unité 3                                     Unit 4/Unité 4
 TRUCK TRACTOR - HEAVY        JEEP (ARTICULATING) -                                          SEMI TRAILER - LOWBED                              BOOSTER (ARTICULATING) -
 HAUL                         1DOLLY

 Year/Make / Année/Modèle: 2013 / KENWORTH
 VIN/VIN: 961204
 License Plate/Plaque d’immatriculation: 3992PS , ON
 NSC/DOT No/N° CNS/DOT: 089-148-116

     Length (m)/ Longeur (m): 35.97                                 Width (m)/Largeur (m): 3.05
     Height (m)/Hauteur (m): 4.42                                   Front Projection (m)/Saillie frontale (m): 0.00
     RRF (kg)/F.P.E(kg): 62,500
     Gross Vehicle Weight (kg)/Poids nominal brut du véhicule (kg): 78,900

 Axle Group Weights and Spacings / Poids et écartements du groupe d'essieux
 Axle Group/Groupe d’essieux:       1            2          3          4                                                 5
 Axles/Essieux:                    (1)       (2 - 3)     (4 - 5)    (6 - 8)                                             (9)
 Weight (kg)/Poids (kg):          6100        18200       18200      27300                                             9100
 Combined short spacing weight (kg)/
      Coefficient de pondération (kg):
 Min Tire Size (mm)/
      Taille min. de pneu (mm):                         305                305         275            275               275
 Number of Tires/Nombre de pneus:                         2                 8           8             12                  4
 Spacing (m)/Écartement (m):                                  5.51              4.42        13.72           4.27
 Origin/Origine: ON LINE
 Destination/Destination: SK LINE
 Route/Route: PTH 1, PTH 101, PTH 1

Notes/ Remarques:

1.        Axle groups not identified in this Permit must maintain legal allowable weight as defined in Manitoba Regulation 575/88.

          Le poids en charge des groupes d’essieux qui n’apparaissent pas sur le formulaire de permis doit respecter les conditions
          du Règlement du Manitoba 575/88.




                                Case 2:19-cv-01620-PP Filed 02/14/20 Page 16 of 73 Document 6-2                                                                              Page 1 of 8
2.   Pursuant to subsection 87(2) of The Highway Traffic Act, the following persons must comply with the conditions set out in
     this Permit : the permit holder, each person who operates a vehicle under this Permit, each owner of a vehicle operating
     under this Permit (including those persons described in subsection 87(1.1) of The Highway Traffic Act), and each person
     who drives a vehicle or moves property by vehicle under this Permit. The permit holder and other persons described in
     Note#2 above are responsible to ensure that all dimensions, weights and other information shown in this Permit is
     complete and correct. If there is any inaccuracy, the Manitoba Permit Office must be notified immediately and in no event
     shall a vehicle be operated or driven or property moved without this permit having been amended accordingly or replaced
     by the Manitoba Permit Office.


     Conformément au paragraphe 87 ( 2 ) du Code de la route , les personnes suivantes doivent se conformer aux conditions
     énoncées dans le présent permis : le titulaire du permis , chaque personne qui conduit un véhicule en vertu du présent
     permis , chaque propriétaire d'un véhicule fonctionnant sous ce permis ( y compris les personnes visées au paragraphe
     87 ( 1.1 ) de la Loi sur la route ), et chaque personne qui conduit un véhicule ou déplace des biens par véhicule en vertu
     de ce permis . Le titulaire d'un permis et d'autres personnes décrites à la note 2 ci-dessus doivent veiller à ce que toutes
     les dimensions, poids et autres informations figurant dans ce permis est complète et correcte. Si il est une inexactitude,
     le Bureau des permis du Manitoba doit être notifiée immédiatement et en aucun cas d'un véhicule soit utilisé ou conduit
     ou d'un bien déplacé sans ce permis ayant été modifiée en conséquence ou remplacée par le Bureau des permis
     Manitoba.

3.   This Permit is subject to cancellation in accordance with subsection 87(2.1) of The Highway Traffic Act.

     Ce permis est soumis à l'annulation conformément au paragraphe 87 ( 2.1) du Code de la route.

     Notwithstanding the issuance of this Permit, some roadways may be under construction, and movement on these
     roadways may be restricted. Any person relying on this Permit must drive in a reasonable and prudent manner, having
     regard to road and weather conditions. Road information can be obtained from:


               Traffic Authority:

               Province of Manitoba:        Manitoba Highway Information at (204) 945-3704 or 1-877-MB Roads or
                                            <http://www.gov.mb.ca/roadinfo>

               The City of Winnipeg:        <http://www.winnipeg.ca/publicworks/LaneClosures/laneclosures.asp>

               City of Brandon:             (204) 729-2214 during office hours (Monday to Friday 8:30 to 17:00) or
                                            <http://www.brandon.ca/Main.nsf/Pages+By+ID/889>


     Notwithstanding the issuance of this Permit, the provisions of all applicable federal and provincial Acts and regulations , as
     well as any and all applicable by-laws of The City of Winnipeg and the City of Brandon, shall continue to apply and must
     be complied with at all times.

     None of the Province of Manitoba, The City of Winnipeg or the City of Brandon shall be responsible for any personal
     injury (including death), property damage, or any other loss or damage caused by or arising from the operation or driving
     of a vehicle or the movement of property by vehicle pursuant to this Permit.

     The Province of Manitoba, The City of Winnipeg and the City of Brandon, and their respective officers, employees and
     agents, shall be indemnified and saved harmless by the persons described in Note #2 above, on a joint and several basis,
     from and against any and all claims, demands, actions, losses, damages and costs including, without limitation, legal
     costs on a solicitor and own client basis, arising from either or both of the following:

              (i) the provision of incomplete or inaccurate information to the Manitoba Permit Office , as set out in this
              Permit; or




                    Case 2:19-cv-01620-PP Filed 02/14/20 Page 17 of 73 Document 6-2                                               Page 2 of 8
4.     The permit holder agrees that all dimensions and weights shown are correct and that the permit holder accepts all
       responsibility for any personal injury or property damage caused by the movement for any and all reasons, including
       routing error, act or omission by the Province of Manitoba, City of Winnipeg or the City of Brandon.

       Le titulaire du permis reconnaît que les poids et dimensions inscrits sont corrects, et il prend l'entière responsabilité pour
       tout préjudice corporel ou dommage matériel causé par le flot de circulation pour quelque raison que ce soit, y compris
       les erreurs d’acheminement, les actions ou les omissions de la part de la Province du Manitoba, de la Ville de Winnipeg
       et de la Ville de Brandon.

Conditions:

Escorts Overlength: One (1) rear escort is required between sunrise and sunset (Daytime) when the vehicle and/or load
lexceeds 30.0 metres long (except heavy haul configurations with jeeps and/or boosters - see below).

One (1) rear escort is required between sunrise and sunset (Daytime) for combinations of heavy haul equipment exceeding 31.0
metres long (truck tractor and semitrailers that include a jeep and/or booster (s).

Loads exceeding 31.0 metres long travelling in the City of Brandon may require a police escort. Carriers are responsible for
contacting Brandon Police Services (204-729-2322) prior to move and all fees.

Convoying: Only two (2) oversized vehicles are permitted as part of the convoy

Each oversized vehicle can not exceed 35 m in length.

The convoy requires 3 escort vehicles. One escort vehicle is to travel in front of the first oversized vehicle, one escort is to travel
between the first and second oversized vehicle and one escort is to travel at the rear of last oversized unit. All vehicles traveling
in the convoy (including escort vehicles) are to maintain a minimum spacing of 300 m and a maximum spacing of 500 m
between vehicles.

The following vehicle configurations cannot travel between sunset and sunrise:

A vehicle, with a rear projection that exceeds 25.0m overall length.

A vehicle, exceeding 30.0m overall length.

This condition does not apply to Long Combination Vehicles .

The permit holder is responsible for all horizontal and vertical clearances along the route and for any and all damage incurred
while operating under permit. The permit holder must comply with any posted weight restrictions.

Permit is not valid through any restricted roadway and/or construction site along the route unless permission is granted by the
Project Manager Engineer. The permit holder is responsible for the removal and replacement of highway signs and hazard
makers as applicable.

Permit holders must immediately report any traffic incidents using the Incident Report Form . Please email or fax your
completed form to Permit Services within 48 hours of the incident. The form is located at:
http://www.gov.mb.ca/mit/mcd/mcpd/index.html.

The permit holder is responsible for obtaining all municipal permits required along the intended route.

Not valid on highways where the City of Winnipeg is the Traffic Authority .

Non valide sur les routes pour lesquelles la Ville de Winnipeg est l 'autorité chargée de la circulation.

Not valid on highways where the City of Brandon is the Traffic Authority .

Non valide sur les routes pour lesquelles la Ville de Brandon est l 'autorité chargée de la circulation.


The following appendix/appendices must be attached to the permit in order to be valid./Pour être valide,
l’annexe suivante doit être jointe au permis: 1

                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 18 of 73 Document 6-2                                                   Page 3 of 8
Permit Agent Signature /
Signature de l’agent des permis:                             Date: Feb 15, 2019


 PERMIT COSTS (CAD)/ COÛTS DU PERMIS (CAD):                  Manitoba

 Temporary Registration / Immatriculation temporaire            $0.00
 Motive Fuel Tax / Taxe sur le carburant                        $0.00
 Authority / Autorité                                           $0.00
 Overdimensional / Véhicule surdimensionné                     $18.00
 Overweight Fees / Frais de surcharge                         $165.24
 Misc / Divers                                                  $0.00

 Total/Total                                                  $183.24




                     Case 2:19-cv-01620-PP Filed 02/14/20 Page 19 of 73 Document 6-2   Page 4 of 8
                                              (APPENDIX 1)

                                         MIT Travel Restrictions

Section 1 – Interpretation

1. In this appendix “Seasonal Months” are defined as being from the Friday preceding the May
(Victoria Day) long weekend to the Tuesday following the September (Labour Day) long weekend.

“Seasonally Restricted Routes” are:

PTH 1:             -     Falcon Lake to Manitoba/Ontario border
PTH 6:             -     All
PTH 8:             -     All
PTH 9:             -     All
PTH 10:            -     U.S. border to Riding Mountain National Park
PTH 11:            -     North of Hwy 44
PTH 12:            -     North of Hwy 15
PTH 15:            -     All
PTH 16:            -     All
PTH 44:            -     All
PTH 59:            -     West Boundary of the Brokenhead I. R. to Grand Beach; and
                       - South Perimeter to St. Malo
PR 214:-           -     All
PR 307:            -     All
PR 313:-           -     All
PR 317:            -     All

“Statutory Holidays or day observed” are:

New Years Day                January 1st
Louis Riel Day               the third Monday in February
Good Friday                  the Friday preceding Easter Sunday
Victoria Day                 the Monday preceding May 25th
Canada Day                   July 1st
Labour Day                   the first Monday in September
Thanksgiving Day             the second Monday in October
Christmas Day                December 25th




                   Case 2:19-cv-01620-PP Filed 02/14/20 Page 20 of 73 Document 6-2              Page 5 of 8
Section 2 – Application



Width Restrictions

No restriction on travel, except for the following during seasonal months only:


WIDTH                                                       RESTRICTION
If the overall width is greater than 3.4 m.                 On seasonally restricted routes, vehicle must be off
                                                            the highway by 3:00 p.m. on Fridays and days
                                                            preceding Statutory Holidays; not including Sundays.
If overall width is greater than 3.4 m. up to 3.7 m.        On Non Seasonally restricted routes, travel is allowed
                                                            on 4-lane divided highways** after 3:00 pm on Fridays
                                                            and days preceding statutory holidays.

Sunday Travel

If overall width is up to 3.85 m.                           Not allowed to travel on seasonally restricted routes
                                                            during seasonal months. You are allowed to travel on
                                                            non-seasonally restricted routes.
If overall width exceeds 3.85m                              No Sunday travel allowed during seasonal months


Statutory Holidays

If overall width is up to 3.4 m.                            Allowed to travel on 2-lane non-divided highways
If overall width is greater than 3.4 m. up to 3.7 m.        Allowed to travel on 4-lane divided highways**

**For the purposes of this appendix, PTH 1 from Headingley to Winnipeg will be granted the same
travel privileges as 4-lane divided highways.



Length Restrictions

No restriction on travel, except for the following:

Fridays and Days Preceding Statutory Holidays (not including Sundays)

LENGTH                                              RESTRICTION
If overall length is greater than 26 m., regardless Must be off the highways by 3:00 p.m. on seasonally
of vehicle combination type.                        restricted routes during seasonal months.

Sunday Travel
If overall length exceeds 26 m, regardless of          Cannot travel on Sundays or Statutory Holidays.
vehicle combination type.




                  Case 2:19-cv-01620-PP Filed 02/14/20 Page 21 of 73 Document 6-2                         Page 6 of 8
                                                    (ANNEXE 1)

  Ministère de l’Infrastructure et des Transports : Restrictions concernant les déplacements

Article 1 – Interprétation

1. Dans cette annexe, les « mois saisonniers » correspondent à la période entre le vendredi qui
précède la longue fin de semaine de mai (fête de la Reine) et le mardi qui suit la longue fin de semaine
de septembre (fête du Travail).

« Routes assujetties à des restrictions saisonnières » :

RPGC no 1 :            De Falcon Lake à la frontière entre le Manitoba et l’Ontario
RPGC no 6 :            Ensemble du parcours
RPGC no 8 :            Ensemble du parcours
RPGC no 9 :            Ensemble du parcours
RPGC no 10 :           De la frontière entre le Manitoba et les États-Unis au parc national du Canada du Mont-
Riding
RPGC no 11 :           Au nord de la route 44
RPGC no 12 :           Au nord de la route 15
RPGC no 15 :           Ensemble du parcours
RPGC no 16 :           Ensemble du parcours
RPGC no 44 :           Ensemble du parcours
RPGC no 59 :           De la limite ouest de la réserve indienne Brokenhead à Grand Beach
                       De la route périphérique Sud à Saint-Malo
RPS no°214 :           Ensemble du parcours
RPS no°307 :           Ensemble du parcours
RPS no°313 :           Ensemble du parcours
RPS no°317 :           Ensemble du parcours

« Jours fériés ou jours d’observation de jours fériés » :

Jour de l’An :                   Le 1er janvier
Jour de Louis Riel :             Le troisième lundi de février
Vendredi saint :                 Le vendredi précédant le dimanche de Pâques
Fête de la Reine :               Le lundi précédant le 25 mai
Fête du Canada :                 Le 1er juillet
Fête du Travail :                Le premier lundi de septembre
Action de grâces :               Le deuxième lundi d’octobre
Noël :                           Le 25 décembre




                   Case 2:19-cv-01620-PP Filed 02/14/20 Page 22 of 73 Document 6-2                          Page 7 of 8
Article 2 – Application

Restrictions de largeur

Aucune restriction sur les déplacements, sauf les restrictions suivantes applicables pendant
les mois saisonniers uniquement :

LARGEUR                                          RESTRICTION
Si la largeur totale est supérieure à 3,4 m :    Les véhicules ne peuvent pas circuler sur les routes assujetties
                                                 aux restrictions saisonnières après 15 h le vendredi et les jours
                                                 précédant un jour férié, sauf les dimanches.
Si la largeur totale est supérieure à 3,4 m      Sur les routes non assujetties aux restrictions saisonnières, les
mais inférieure à 3,7 m :                        déplacements sur les routes à chaussées séparées à quatre
                                                 voies** sont permis après 15 h les vendredis et les jours
                                                 précédant les jours fériés.

Déplacements le dimanche

Si la largeur totale est inférieure à 3,85 m :   Les déplacements sur les routes assujetties à des restrictions
                                                 saisonnières sont interdits pendant les mois saisonniers. Les
                                                 déplacements sur les routes non assujetties aux restrictions
                                                 saisonnières sont autorisés.
Si la largeur totale est supérieure à 3,85 m :   Aucun déplacement n’est autorisé le dimanche pendant les
                                                 mois saisonniers.

Jours fériés

Si la largeur totale est inférieure à 3,4 m :    Les déplacements sur les routes à chaussées non-séparées à
                                                 deux voies sont autorisés.
Si la largeur totale est supérieure à 3,4 m      Les déplacements sur les routes à chaussées séparées à
mais inférieure à 3,7 m :                        quatre voies sont autorisés**.

**Aux fins de la présente annexe, la RPGC no 1 entre Headingley et Winnipeg bénéficie des mêmes
privilèges de déplacement qu’une route à chaussées séparées à quatre voies.

Restrictions de longueur

Aucune restriction sur les déplacements, sauf les suivantes :

Restrictions imposées les vendredis et les jours précédant un jour férié (sauf les dimanches)

LONGUEUR                                         RESTRICTION
Si la longueur totale est supérieure à 26 m,      Les déplacements sur les routes assujetties à des restrictions
peu importe le type d'ensemble de                saisonnières sont interdits pendant les mois saisonniers.
véhicules :
Déplacements le dimanche :
Si la longueur totale est supérieure à 26 m,     Les déplacements sont interdits les dimanches ou les jours
peu importe le type d’ensemble de                fériés.
véhicules :




                 Case 2:19-cv-01620-PP Filed 02/14/20 Page 23 of 73 Document 6-2                          Page 8 of 8
                                                                         Permit No: 19-028-6849, Rev 2

                                                                           0256-47546                      Page 1 of 7


PERSUANT TO THE AUTHORITY VESTED IN THE REGISTRAR UNDER THE PROVISIONS OF THE TRAFFIC SAFETY
ACT, PERMISSION IS HEREBY GRANTED TO:

                                                                         Requested by: ERIC by Web Interface
  Equipment Express Inc.                                                 Effective Date: February 21, 2019
  60 Wanless Court                                                        Expiry Date: February 27, 2019
  R R #1
  Ayr, ON N0B 1E0                                             Issued On: February 21, 2019 at 08:56 AM
  Canada
                                                        Last Revised On: February 21, 2019 at 09:39 AM
                                                              Issued By:


Permit Type: Single Trip Overweight / Overdimension Permit

Route:
 From:                                                       To:
 Province:     Alberta                                       Province:     Alberta
 City:                                                       City:
 Address:                                                    Address:
 LLD:                                                        LLD:
 Named Loc: AB SK1                                           Named Loc: AB INT4
 Approx?:      No                                            Approx?:      No

Distance: 259.514             High Load Corridor Distance:   0
Via Highways (in sequence):      See Note:
 H1;T120;H3;H36;H4
Approval status for the use of the roads listed on this permit under the jurisdiction of:
  Jurisdiction                                         Valid From               Valid To              Distance
  The Province of Alberta                              Feb 21, 2019           Feb 27, 2019             241.274 km
  Cypress County                                       Feb 22, 2019 09:45:00 AM                          18.24 km

The use of any roads under the jurisdiction of a road authority listed above is prohibited unless valid dates are
listed in this permit or specific approval has been obtained from the road authority.

The use of any roads under the jurisdiction of a road authority not listed above is prohibited unless prior approval
has been obtained from the road authority.

Commodity:
Commodity:     Gen Set                          Serial Number:                       Customer Ref:
Owner:         AVL
Attachments:




                 Case 2:19-cv-01620-PP Filed 02/14/20 Page 24 of 73 Document 6-2
                                                                            Permit No: 19-028-6849, Rev 2

                                                                                0256-47546                          Page 2 of 7


Total Fee:                           $43.75                                     THIS IS NOT AN INVOICE.
                                                                          THIS IS A COPY FOR YOUR RECORDS.


Vehicle:
Plate: 1931PS      Juris: ON     Plate Issue:   Class:      Registered Weight: 62,500
Registration Permit Wt:       New Registration Class:      Prorate Wt: 62,500     Prorate No: 1090964


Configuration:
tractor - jeep - semi trailer - mech booster




 Note: This diagram is a schematic of vehicle configuration and load. If the permitted vehicle axles and components are
 not as shown, please contact the Central Permit Office.

Dimensions:
Over-all:        Width:       3.05                 Height:      4.42                       Length:     35.88
Trailer:        Length:       0.00              Wheelbase:      0.00                  Track Width:     0.00
Overhang:         Front:      0.00                      Rear:   1.19


Weights:
      Axles       Minimum  Axle                   Over                                 Minimum         Maximum
Axle   in           Tire  Weight,                Weight,        Axle         Combined Inter-Axle       Combined
Group Group Wheels Size     kg                     kg           Fee            Axles   Spacing         Weight, kg
   1        1        2        11         5500
   2        2        8        235       14200                                   1+2           5.92         0
   3        2        8        235       14200                                   2+3           4.72       46000
   4        3       12        235       25000     1000           8              3+4          13.49       50000
   5        1        4        235        6800                                   4+5           4.27       39000

Gross Weight(kg): 65,700                                Axle Overload Fees:                   $8.00
Base Weight(kg):      72,700                            Gross Vehicle Weight Fee:             $20.00
Overweight(kg):       3,200                             Municipal Fees:                       $15.00

General Conditions - Unless stated otherwise
Permission from local, municipal, and urban authorities shall be obtained prior to travelling on their roads.

Legal weights and dimensions apply except where noted otherwise.
                   Case 2:19-cv-01620-PP Filed 02/14/20 Page 25 of 73 Document 6-2
                                                                            Permit No: 19-028-6849, Rev 2

                                                                                0256-47546                         Page 3 of 7



Notwithstanding the permitted axle weights indicated on this permit, a tolerance of plus or minus 2,000 kg. will be
allowed on the axle weights, without adjustment to the permit fee or being in violation of the permit, provided that the
actual axle weights do not exceed the seasonal allowables. This tolerance applies to axle weights only and not to the
permitted Gross Vehicle Weight.
FOR MOVEMENT ON LONG WHEELBASE TRACTOR

Unless otherwise stated, tractor wheelbase cannot exceed 6.8m on all overweight or overdimensional permits. This does
not apply to winch, picker, or bed trucks as defined in the Commercial Vehicle Dimension and Weight Regulation.
GENERAL CONDITIONS OF PERMIT

This permit is valid only if:

a) a copy of the latest revision of the permit document is carried in the vehicle, or
b) the driver knows the permit number.

In all cases, the driver must be aware of, and be in compliance with, all permit
conditions.
FOR MOVEMENT OF OVERDIMENSIONAL LOADS THROUGH LANE RESTRICTION

Permit holder must obtain permission from contractor a minimum of one working day in advance of movement through
lane restriction.

Prior to move it is the responsibility of the permit holder to check for lane restrictions that may have been added since
issuance of permit. These lane restrictions can be accessed at the Alberta Transportation website and at Alberta 511
(www.511.alberta.ca)
A payload or commodity must be positioned so that no additional weight is placed on the steering axle.

Truck with a fifth wheel must have a neutral or negative pin setting to avoid putting payload weight onto the steering axle.
SEATBELT EXEMPTION

The Operator of an escort vehicle is exempt from the requirement to wear a seatbelt as per section 82 (2)(a) of the Vehicle
Equipment Regulation while performing the duties of a pilot or trail vehicle in an urban area as defined in the Traffic
Safety Act, in accordance with the conditions of this permit and the Commercial Vehicle Dimension and Weight
Regulation when the posted speed limit is 60 kilometers per hour or less.
Any person who operates a vehicle, to which this permit applies, must ensure compliance with all terms and conditions
contained within this permit including all permit holder terms and conditions. The permit holder as well must ensure that
any person who uses this permit complies with all terms and conditions contained within this permit.

If any term and condition of this permit is contravened, then the permit is no longer valid and the operator must comply
with the standard law that is in effect.

Additional General Conditions - Unless stated otherwise
Attached Conditions for Movement of Long Loads
Attached Conditions for Crossing Railway Tracks

Additional Conditions - In addition to the General Conditions, the following conditions apply fo the use
                        of roads under the jurisdiciton of municipality...
                  Case 2:19-cv-01620-PP Filed 02/14/20 Page 26 of 73 Document 6-2
                                                                           Permit No: 19-028-6849, Rev 2

                                                                               0256-47546                          Page 4 of 7


                                                   Cypress County
STANDARD CONDITIONS:

Unless otherwise noted, this permit is valid for 24hrs from the start date/time on Page 1 of permit document.

The Permit Holder assumes all responsibility for any road damage caused by the move. All damage must be reported to
the affected Municipality or to Roadata Services at the time of the occurrence.

Mud and/or debris tracked onto the road surface must be cleaned off as soon as possible by sweeping, shoveling or
washing of paved and oiled surface roads. At the Municipalities discretion, grading of the gravel surface roads and/or
adding new gravel to contaminate road may be required.

The Permit Holder agrees to cease hauling during adverse weather conditions, such as excessive rain, or at the request of
the Municipality.

Movement is only allowed on Dry/Frozen Track. Dry Track can be described as "A Lack of any type of moisture on the
roadway. When roads are dry a vehicle will not leave any type of indentation on the roadway, nor will it leave mud or
debris on the road." If you are uncertain if the road conditions will be considered Dry Track, you should contact Roadata
Services or the Municipality in which the movement will be occurring to verify if movement is allowed.

No parking, loading or unloading of vehicles, trailers or other equipment on any Municipal Roadway or Municipal Road
Allowance.

The Permit Holder shall not use Tire Chains on any Municipal Roadway unless otherwise stated on this document.

The haul is subject to any road ban restrictions that may be implemented by the Municipality. Approval under this permit
does is no way constitute authority to haul overweight hauls when road bans are implemented unless specifically stated.

Any permits issued on behalf of the Municipality shall be considered null and void in the event the Permit Holder has
violated any of the terms and conditions within the Permit.

Prior to moving onto any roadway controlled by the Cypress County,the permit holder must check to ensure there are no
travel/move restrictions in place. These restrictions include, but are not limited to, weather related movement restrictions
due to rain / snow, road closures etc. These conditions may be checked online at www.roadata.com. If travel/move
restrictions are in place, your permit is null and void.

PLEASE NOTE:
Roadata Services Ltd. is still providing approval services on behalf of the Cypress County. Any questions related to this
municipal approval or fee should be directed to 1-888-830-7623.
Approval Ref No:       13259502
CO991-7625




                  Case 2:19-cv-01620-PP Filed 02/14/20 Page 27 of 73 Document 6-2
                                        Permit No: 19-028-6849, Rev 2

                                           0256-47546             Page 5 of 7


                           Alberta




Case 2:19-cv-01620-PP Filed 02/14/20 Page 28 of 73 Document 6-2
                                        Permit No: 19-028-6849, Rev 2

                                           0256-47546             Page 6 of 7


                       Cypress County




Case 2:19-cv-01620-PP Filed 02/14/20 Page 29 of 73 Document 6-2
                                                                       Permit No: 19-028-6849, Rev 2

                                                                           0256-47546                         Page 7 of 7


                                    Alberta Transportation, Central Permit Office

                                              Phone:      800-662-7138
                                              Fax:        403-340-5278


Central Permit Office hours are 7 a.m. - 9 p.m. Monday to Saturday (including statutory holidays) and 10 a.m. - 6 p.m.
on Sunday.


For information and questions regarding this permit, contact Alberta Transportation at 1-800-662-7138.
Applications for new permits may be submitted by contacting one of a network of TRAVIS agents or by entering
your applications directly on TRAVIS Web at www.travis.gov.ab.ca.

A listing of TRAVIS agencies is available at www.transportation.alberta.ca, by polling our fax machine at
1-403-340-5278, or calling 1-800-662-7138.


Driving Directions:
Begin traveling on Highway 1 due South West
After 40.883 km turn left onto Highway 41 due South
After 0.022 km continue on Township Road 120 due West
After 18.24 km turn left onto Highway 3 due South West
After 105.114 km turn left onto Highway 36 due South
After 57.243 km turn left onto Highway 4 due South East
Continue for 38.012 km to the exit point




                Case 2:19-cv-01620-PP Filed 02/14/20 Page 30 of 73 Document 6-2
TRAVIS
Permit Fee Summary
                                                                              Permit Number: 19-028-6849


Alberta                                                                      GST Reg #: 124072513RT0001

   Ontario Plate 1931PS                          Single Trip Axle Group Overweight,            $8.00
                                                 Single, Tandem and Tridem, 0 to 1
                                                 tonne
                                                 Single Trip Overweight                       $20.00

Cypress County                                                               GST Reg #: 107747297RT0001

   Ontario Plate 1931PS                          Fixed Fee                                    $15.00   GST

                                                 GST                                           $0.75

                                                                     Total Permit Fee:        $43.75




                 Case 2:19-cv-01620-PP Filed 02/14/20 Page 31 of 73 Document 6-2
                                                                                               Page 1 of 1
                                                                                                  Attached Conditions for
                                                                                                 Movement of Long Loads
                                                                                                 Version 2.2 --- Last Modified: December 5, 2011
____________________________________________________________________________________________________________________________________________________________




LOADED VEHICLES:
On Two Lane Highways, loaded vehicles with an:
     1.    Overall length greater than 34.0 m requires 1 trail vehicle.
     2.    Overall length greater than 38.0 meters requires 1 pilot + 1 trail.
     3.    Overall length greater than 42.0 meters requires 1 pilot + 1 trail vehicle + daylight hours only.
     4.    Effective rear overhang greater than 6.5 meters requires 1 trail vehicle.
     5.    Effective rear overhang greater than 9.0 meters requires 1 pilot + 1 trail + daylight hours only.


On Multi-lane Highways, loaded vehicles with an:
     1. Overall length exceeding 52.0 meters requires 1 trail vehicle. If a vehicle is turning onto a
        two-lane highway, the requirements for a two-lane highway apply for the turning movement.


EMPTY VEHICLES:
On Two Lane Highways, empty vehicles with an:
     1. Overall length greater than 38.0 meters and up to 52.0 meters requires 1 trail vehicle.
     2. Overall length greater than 52.0 meters requires 1 pilot + 1 trail + daylight hours.


On Multi-lane Highways, empty vehicles with an:
     1. Overall length exceeding 52.0 m requires 1 trail vehicle. If a vehicle is turning onto a two-lane
        highway, the pilot vehicle requirements for a two-lane highway apply for the turning movement.


GENERAL CONDITIONS:
     1. All long loads require the following:
             a. Appropriate dimensional signs on the extreme front and rear of the vehicle or load,
             b. Lateral flags by day and lights by night with a maximum distance of 7.6 m between flags
                 or lights.
     2. If an escort vehicle is not specified above, the vehicle is authorized to be accompanied by an
        escort vehicle where the carrier deems it necessary for public safety reasons.
     3. Effective rear overhang is defined as the longitudinal distance from the turn center of the trailer
        axle group to the rearmost point of the trailer or load, whichever is the greater distance.
     4. Effective front overhang is defined as the longitudinal distance from the king-pin of the trailer to
        the front of the load or the trailer, whichever is the greater distance. Effective front overhang shall
        not exceed 3.0 metres unless specified elsewhere in this permit.
     5. This permit does not apply to loads being transported on single unit trucks.


NOTE:           For travel within cities, additional escort vehicles may be required at the
                city's discretion.




mts26l                                                                                                                                 Page 1
              Case 2:19-cv-01620-PP Filed 02/14/20 Page 32 of 73 Document 6-2
                                                                                                   Attached Conditions for
                                                                                                  Crossing Railway Tracks
                                                                                                                           Version 1.2 -Oct 17 -2014
____________________________________________________________________________________________________________________________________________________________




                                                  Crossing Railway Tracks

Application:
1. The carrier shall notify the railway to request assistance in crossing railway tracks:
   (a) When it is necessary for railway personnel to temporarily remove, swing, or realign crossing signs
       or automatic warning devices.
   (b) When it is necessary for railway personnel to temporarily lift overhead lines,
   (c) When large and/or long loads cannot make it across the tracks before the signal arms proceed to
       move downwards. The maximum time to be able to cross the tracks is seven (7) seconds.
   (d) When low loads could get hung up on the rails,
   (e) When the vehicle may have difficulty in maneuvering or approaching, and crossing the track.

2. This provision applies to all signalized railway crossings, the following of which are commonly used.
   (a) Range Road 190 (high load corridor) over CNR east of Tolfield, mile 225.74 Wainwright
       Subdivision.
   (b) Range Road 214 over CNR at Scotford, mile 105.74 Vegreville Subdivision
   (c) Hwy 36 over CNR at Viking, mile 184.74 Wainwright Subdivision
   (d) Hwy 36 over CNR at Lavoy, mile 44.70 Vegreville Subdivision.
          TH
   (e) 17 STREET over CNR in Edmonton, mile 6.22 Camrose Subdivision.

3. Railway warning devices, signals, and overhead lines are to be moved only by authorized personnel
   designated by the owner of the facility.

4. Contacts
     CNR
     phone 780- 643-7622
     fax   780- 472-3047




railway
              Case 2:19-cv-01620-PP Filed 02/14/20 Page 33 of 73 Document 6-2 Page 1 of 1
                                                                                                           Saskatchewan
Permit Office

                                           Single Trip Permit #1600000457
In accordance with section 36 of the Highways and Transportation Act and the provisions in the Traffic Safety Act,
permission is hereby granted to:

        Equipment Express Inc                                        Customer ID:      87501656
        60 Wanless Crt                                              Requested by:      Eric Hickson
        Ayr, ON                                               Customer Reference:      N/A
        N0B 1E0                                                        Issued by:      SGI Permit Office


Vehicle Information

Plate         Jurisdiction    Year    Make                   Vehicle Identification#       Unit #      Class     Wheelbase
1931PS        ON              2016    KENWORTH               1XKWD40X1GJ982522             N/A                   6.67


Issued On                       Valid From                    Valid To                           Validation #
21Feb2019 09:38 AM              21Feb2019 09:29 AM            24Feb2019 09:29 AM                 N/A

Permissions Issued

        Dimension Permissions              Permit Value             Registration Permissions
   X    Width (m)                             3.05                  Truck Class Upgrade
   X    Length (m)                            35.88                 Trailer Class Upgrade
   X    Height (m)                            4.42                  Truck Registration (kg)

        Internal Dimensions                                         Trailer Registration

        Tractor Wheelbase                                           Registered GVW Increase


        Weight Permissions                                          Other
   X    Gross Weight (kg)                    65,700                 Fuel Tax

   X    Axle Weight                        See Details              Operating Authority


Commodity Detail


  Commodity
   Non-divisible Loads - Other (primary)


  Loading Style
        Side by Side                            End to End                      Stacked




                       Case 2:19-cv-01620-PP Filed 02/14/20 Page 34 of 73 Document 6-2
                                                                                                                Page 1 of 8
                                                                                                                       Saskatchewan
Permit Office

                                         Single Trip Permit #1600000457
Dimensions


  Maximum Legal Dimensions (m)              Width:        2.60            Length:      23.00               Height:     4.15
  Permit Dimensions (m)
                Width: 3.05                   Length:      35.88                    Height: 4.42
        Rear Overhang:                   Base Width:
  Permit Internal Dimensions (m)
           Box Length:                        Trailer Wheelbase:                              Effective Overhang:
     Kingpin Setback:                   Towing Unit Wheelbase: 6.67                                  Hitch Offset:

  Vehicle is Operating within legal dimensions:      No
  Return Dimensions (m)
                Width:                        Length:                               Height:

Configuration Detail

  Type        Axle        Legal          Legal              Permit        Axles       Wheels        Tire      Axle         Axle       Axle
             Groups      Primary      Secondary            Weight (kg)                              Size     Spacing      Spead       Width
                           (kg)      Minicipal (kg)                                                (mm)        (m)         (m)         (m)
  Truck
                1         5,580           5,580                  5,500        1           2         279
 Tractor
  Truck
                2         18,000         18,000              14,200           2           8         279         5.92          1.50
 Tractor
  Jeep          1         18,000         18,000              14,200           2           8         279         4.72          1.50
  Semi
                1         24,000         23,000              25,000           3          12         279        13.49          3.05
 Trailer
 Booster        1         10,000         10,000                  6,800        1           4         279         4.27          0.00

Legal Primary GVW:             53,500 kg
Legal Secondary GVW:           53,500 kg
SK Prorated Weight:            62,500 kg
Actual Gross Weight:           65,700 kg
Vehicle is operating within legal axle and gross vehicle weights:        No
IFTA Member: Yes
Vehicle exempt from Saskatchewan Registration, Exemption Reason: Prorated IRP

Notes
21Feb2019 09:34 AM - scissor neck trailer




                       Case 2:19-cv-01620-PP Filed 02/14/20 Page 35 of 73 Document 6-2
                                                                                                                              Page 2 of 8
                                                                                                             Saskatchewan
Permit Office

                                         Single Trip Permit #1600000457
Permit Fees
Note: This is not an invoice. The information contained here is for information purposes only.


  Registration:                            0.00
  Insurance:                               2.00                     Billed To Account
  Administration:                         15.00                     Paid by Credit Card
  Fuel Tax:                                0.00
                                                                    Nil Fee Permit
  Gross Overweight:                       75.01
  Axle Overweight:                         0.00
  Overwidth:                               0.00
  Overlength:                             15.00
  Internal dimensions:                     0.00
  HCC Usage:                               0.00
  PST:                                     0.12
  Permit Total                          107.13


Conditions:
General Permit Conditions
- This Permit Number must be carried in the vehicle and presented on request of a Peace Officer.
- For the purpose of transporting over-dimensional loads, Sunrise is defined as 30 minutes before official Sunrise and Sunset is
defined as 30 minutes after official Sunset, in the area of travel.

Length > 34m
Loaded Vehicles:
 - During sunrise to sunset, a loaded vehicle between 34m and 38m requires one escort vehicle, placed at the rear of the load,
on 2-lane highway.
 - During sunset to sunrise, a loaded vehicle between 34m and 38m requires one escort vehicle, placed at the rear of the load,
on 2-lane highway.

Highways 102, 905 and 915
- All escort vehicles must be equipped with VHF radios. All drivers are to broadcast their location and direction when passing
numerical markers.
- One lead escort vehicle is required when the load width is between 3.0m and 4.0m.
- Maximum vehicle speed of 70km/hr on Highways 102 from 30km north of LaRonge to the junctions of Highways 905 and 915.
- A vehicle or load exceeding 4.0m wide requires 1 lead escort vehicle and 1 trail escort vehicle on Highways 102 and 905.
- 1 additional escort vehicle is required if the passing lane is less that 3.05m wide.
- Vehicles exceeding secondary weight limits on Highways 102, 905 and 915 or in excess of 41,500kg on Highways 905 require a
term permit from the Ministry of Highways and Infrastructure, Trucking Policy and Regulation.
- When loaded trucks are overtaking and passing the vehicle, all empty trucks are to slow sufficiently and move to the right as far
as possible to allow loaded trucks to pass at speed.

Length > 30m
- A vehicle or load exceeding 30m long, and traveling between sunset and sunrise, must display D signs that are required to be:
  a) lit with a lamp that illuminates the sign at the rear of the vehicle; or
  b) a flashing or rotating amber beacon, mounted on the rear and centered in the middle of the load or vehicle, may be used. The
amber light emitted must be visible for a minimum of 300m to traffic approaching from the rear.
- A vehicle or load exceeding 30m long must display D signs at the front and rear of the load.

Height > 4.15m
                      Case 2:19-cv-01620-PP Filed 02/14/20 Page 36 of 73 Document 6-2
                                                                                                                  Page 3 of 8
                                                                                                                 Saskatchewan
Permit Office

                                          Single Trip Permit #1600000457
- Operator is responsible for clearance of structures along the travelled route when the load or vehicle is exceeding 4.15m in
height. Possession of an overheight permit does not relieve the permit holder from responsibility for the clearance of structures.

Length > 27.5m
- A vehicle or load exceeding 27.5m long must display a minimum of one flashing or rotating amber beacon on the cab of the truck
or tractor that is visible for 300m to traffic approaching from all directions. If the beacon is not visible to traffic approaching from
the rear, then a flashing or rotating amber beacon must be mounted on the rear, centered in the middle of the load or vehicle.

Tridem Semi-trailer 3.01 - 3.60m Axle Spread
- Hwy. No. 1
   - Hwy. No. 2, from Assiniboia to LaRonge
   - Hwy. No. 3, from Hudson Bay to its junction with Hwy No. 40
- 20,000kg on secondary and municipal highways.
- During winter weight season, the maximum axle weight is:
   - 24,000kg on designated Appendix E routes
   - 23,000kg primary, secondary and municipal roads
- the Belle Plaine potash mine access road from Provincial Highway No. 1 to the south-west corner of the south-east quarter of
Section 14, Township 17, Range 24, West of the Second Meridian;
   - the Rocanville potash mine access road from Provincial Highway No. 8 to Section 21, Township 17, Range 30 West of the First
Meridian;
   - the Cory potash mine access road from Provincial Highway No. 7 to Section 18, in Township 36, in Range 6, West of the Third
Meridian;
   - the Vanscoy potash mine access road from Provincial Highway No. 7 to Section 16, in Township 35, in Range 8, West of the
Third Meridian;
   - the Esterhazy potash mine access road from Provincial Highway No. 22 to Section 24, in Township 20, in Range 33, West of
the First Meridian;
   - the Lanigan potash mine access road from Provincial Highway No. 16 to Section 28, in Township 33, in Range 23, West of the
Second Meridian;
   - the Patience Lake potash mine access road from Provincial Highway No. 306 to Section 16, in Township 36, in Range 3, West
of the Third Meridian; or Provincial Road 903 from its junction with Provincial Highway No. 55 to 1.52 km North.
- 24,000kg on the following provincial highways and portions of provincial highways(as per the Weight & Dimension Regulations,
Appendix E) or any other highway designated by ministerial order:
- Hwy. No. 4, from its junction with Hwy. No. 1 to Meadow Lake
   - Hwy. No. 5, from Saskatoon to Canora
   - Hwy. No. 6, from the US Border to Melfort
   - Hwy. No. 7
- Hwy No. 8, from its junction with Hwy. No. 1 to its intersection with Grid Road No. 719
   - Hwy. No. 9, from its junction with Hwy No. 13 to Canora
   - Hwy. No. 9, from the US border to its junction with Hwy. No. 18
   - Hwy. No. 10
   - Hwy. No. 11
   - Hwy. No. 12, from Saskatoon to its junction with Hwy. No. 312
   - Hwy. No. 13, from the Manitoba Boundary to its junction with Hwy. No. 39
- 24,000kg on any public highway or portion of a public highway that is within the boundaries of an urban municipality if the public
highway or portion of the public highway:
   - is one of the provincial highways or portions of provinical highways designated in Appendix E of the Weight & Dimension
Regulations.
   - is a direct extension of one of the provincial highways or or portions of provincial highways that is designated in Appendix E
that directly connects two or more provincial highways or to another direct extension of a provinical highway.
- Hwy. No. 14, from Saskatoon to the Alberta Boundary
   - Hwy. No. 15, from its junction with Hwy. No. 4 to its junction with Hwy. No. 11
   - Hwy. No. 16
- Hwy. No. 41 from its junction with Hwy. No. 5 to its junction with Hwy. No. 6
   - Hwy. No. 41A, from its junction with Hwy. No. 41 to its junction with Hwy. No. 3
   - Hwy. No. 46
   - Hwy. No. 55, from its junction with Hwy. No. 3 to its junction with Hwy. No. 4
                      Case 2:19-cv-01620-PP Filed 02/14/20 Page 37 of 73 Document 6-2
                                                                                                                      Page 4 of 8
                                                                                                              Saskatchewan
Permit Office

                                         Single Trip Permit #1600000457
  - Hwy. No. 316
  - Hwy. No. 397
  - Hwy. No. 903, from its junction with Hwy. No. 55 to 1.52km North
- Hwy. No. 17
  - Hwy. No. 18, from the Manitoba Boundary to its junction with Hwy. No. 39
  - Hwy. No. 22, from Stockholm to Esterhazy Potash Mine
  - Hwy. No. 29
  - Hwy. No. 35, from its junction with Hwy. No. 16 to Nipawin
  - Hwy. No. 39, from North Portal to its junction with Hwy. No. 1
  - Hwy. No. 40, from its junction with Hwy. No. 3 to its junction with Hwy. No. 29
- 23,000kg on primary highways.

General Weight
- Vehicles with overweight loads travelling within the boundaries of any urban municipality that has a population of 1,000 or more
must get approval from the urban municipality involved.
- Working fluids (i.e. fuel for the engine, clean water for steaming ,or generator fuel) to a maximum volume of 1000 litres is
considered essential to the mounted equipment and not a divisible load. Fluids or commodities not used for the operation of the
mounted equipment (i.e. oilfield chemicals used in well production) are considered a load.
- Tridem Drive Truck: A tridem drive vehicle with an overweight steering axle due to permanently mounted equipment or vehicle
design, may exceed legal gross vehicle weight with a divisible load provided that legal drive axle weight is maintained; and that
the load does not cause the weight on the steering axle to exceed the empty weight of the vehicle.
- This permit is not valid for travel on any provincial highway or municipal road upon which an order of the Minister of Highways
has restricted the weight to less than normal loads.
- Maximum weight of a tandem steer bed truck, picker/boom truck/tractor or winch truck/tractor is 16,000kg.
- Travel for overweight and over dimension loads is subject to any restrictions caused by structures or due to construction on a
public highway. The permit holder is responsible for clearance of the route.
- A tandem steer, tridem drive truck with an overweight steering axle due to permanently mounted equipment or design traveling
on secondary or municipal roads is eligible for steering axle permits up to the current regulated primary highway weights while
hauling a divisible load, provided that legal drive axle weight is maintained.
- Subject to The Municipalities Act, vehicles travelling within the boundary of any rural municipality must have authorization from
the rural municipality involved to exceed a gross vehicle weight of 54,500kg or an axle group weight of 27,000kg. Authorization
from the rural municipality is also required to exceed gross vehicle weight when the road is restricted by order.

Truck Tractor (Single or Tandem Drive) Wheelbase
- This permit is valid for single and tandem drive truck tractors.
- Truck tractor and semi-trailer wheelbase limits apply to divisible loads only. The limits in this permit can be exceeded when
transporting non-divisible loads.
- Truck tractors with permanently mounted equipment (boom/winch truck tractors) are not subject to the maximum truck tractor
and semi-trailer wheelbase limits.
- The maximum trailer wheelbase allowed is based on the tractor wheelbase limits as per the following list:
- Up to 6.2m Tractor wheelbase allowed a maximum 12.50m trailer wheelbase
- Up to 6.3m Tractor wheelbase allowed a maximum 12.47m trailer wheelbase
- Up to 6.4m Tractor wheelbase allowed a maximum 12.40m trailer wheelbase
- Up to 6.5m Tractor wheelbase allowed a maximum 12.33m trailer wheelbase
- Up to 6.6m Tractor wheelbase allowed a maximum 12.27m trailer wheelbase
- Up to 6.7m Tractor wheelbase allowed a maximum 12.20m trailer wheelbase
- Up to 6.8m Tractor wheelbase allowed a maximum 12.13m trailer wheelbase
- Up to 6.9m Tractor wheelbase allowed a maximum 12.07m trailer wheelbase
- Up to 7.0m Tractor wheelbase allowed a maximum 12.00m trailer wheelbase
- Up to 7.1m Tractor wheelbase allowed a maximum 11.93m trailer wheelbase
- Up to 7.2m Tractor wheelbase allowed a maximum 11.87m trailer wheelbase
- Maximum effective overhang on a semi-trailer shall not exceed 35 % of the semi-trailer wheelbase when transporting a divisible
load.
- Truck tractors with a wheelbase exceeding over 6.8 m cannot be part of an A, B, or C train.
- The maximum sum of the trailer wheelbases allowed in a B Train is based on the tractor wheelbase limits as per the following
list:
                     Case 2:19-cv-01620-PP Filed 02/14/20 Page 38 of 73 Document 6-2
                                                                                                                   Page 5 of 8
                                                                                                                 Saskatchewan
Permit Office

                                          Single Trip Permit #1600000457
- Up to 6.2m Tractor wheelbase allowed a maximum sum of the trailer wheelbases of 17.00m
- Up to 6.3m Tractor wheelbase allowed a maximum sum of the trailer wheelbases of 16.53m
- Up to 6.4m Tractor wheelbase allowed a maximum sum of the trailer wheelbases of 16.44m
- Up to 6.5m Tractor wheelbase allowed a maximum sum of the trailer wheelbases of 16.36m
- Up to 6.6m Tractor wheelbase allowed a maximum sum of the trailer wheelbases of 16.27m
- Up to 6.7m Tractor wheelbase allowed a maximum sum of the trailer wheelbases of 16.19m
- Up to 6.8m Tractor wheelbase allowed a maximum sum of the trailer wheelbases of 16.10m

Length > 25m
- A vehicle or load exceeding 25m long, and traveling between sunset and sunrise, must display a D sign at the rear of the load
that is required to be:
  a) lit with a lamp that illuminates the sign at the rear of the vehicle; or
  b) a flashing or rotating amber beacon, mounted on the rear and centered in the middle of the load or vehicle. The amber light
emitted must be visible for a minimum of 300m to traffic approaching from the rear.
- The maximum length for a bed truck, picker/boom truck/tractor or winch truck/tractor when coupled to an adjustable semi-trailer
is 28m.
- A vehicle or load exceeding 25m long is restricted from travelling when visibility is less than 1km or the road surface is slippery.
- For wheelbases of semi trailers exceeding 18.5m, the rear axle group of the semi-trailer must be steerable.
- The maximum length for a bed truck, picker/boom truck/tractor or winch truck/tractor when coupled to a regular non-adjustable or
solid semi-trailer is 25m.
- A vehicle or load exceeding 25m long is required to display a D sign at the rear of the load.

General Dimension
- The effective overhang on a tractor semi-trailer unit is restricted to 50 per cent of the semi-trailer wheelbase.
- Flags, signs, clearance lights and amber beacons must meet the specifications in the Vehicle Weight and Dimension
Regulations unless otherwise stated in this permit.
- Box length permits for divisible loads cannot exceed the regulation length for the unit except by a specific policy allowance.
- During sunset to sunrise, vehicles or loads must display clearance lights in the following manner:
   - amber lights must be located 30cm above the headlights on the front corners of the load
   - amber lights must be spaced not more than 8.0m apart on each side of the load
   - red lights visible from the sides and rear must be located on the rear corners of the load
   - red lights must mark the end of the load extending beyond 1m of the extremities of the vehicle
   - the vehicle may be equipped with extendible lights
   - all lights must be visible for a distance of 300m
- A load that overhangs either side of the main part of the vehicle by 300mm or more and/or the rear of the main part of the vehicle
by 1m or more:
   - During sunrise to sunset, must be marked with flags at the corners of the overhanging portion of the load. Flags must be red or
orange and a minimum of 300mm x 300mm.
   - During sunset to sunrise or when visibility is reduced, must be marked with an amber light at the front and a red light at the rear
of the vehicle.
- It is the responsibility of the carrier to ensure that the load can safely clear all utilities, signs and structures.
- An escort vehicle equipped in accordance with The Vehicle Weight and Dimension Regulations shall not be used unless required
or authorized by this permit.
- A vehicle or load exceeding 3.0 m wide requires 1 escort vehicle at the front of the load on Provincial Roads 102 & 905.
- Overdimensional loads may require approval from a municipality for travel on their roads.
- Loaded vehicles are not allowed to travel on the shoulder portion of the highway unless otherwise authorized in this permit.
- The use of D signs is prohibited unless required by this permit.
- The effective overhang on a straight truck or straight truck and pony trailer is restricted to 6m. Overhang exceeding 4m cannot be
over 75 per cent of the truck or trailer wheelbase.
- Escort vehicles must meet the specifications in the Vehicle Weight and Dimension Regulations.




                      Case 2:19-cv-01620-PP Filed 02/14/20 Page 39 of 73 Document 6-2
                                                                                                                      Page 6 of 8
                                                                                          Saskatchewan
Permit Office

                                     Single Trip Permit #1600000457
Trip Details
Origin:          1,FLEMING,SK [50.058266,-101.447296]
Destination:     1,MAPLE CREEK,SK [49.955401,-110.005027]
Return:     No
Original Trip Details                                       Return Trip Details

  From: 1,FLEMING,SK [50.058266,-101.447296]
  To: 1,MAPLE CREEK,SK [49.955401,-110.005027]


    1.    Start on 1                      237.8 km
    2.    Continue onto (VICTORIA           0.1 km
          AVENUE)
    3.    (Ramp)                            0.4 km
    4.    Continue onto 1                 413.2 km

  Primary: 651.1km
  Secondary: 0km
  Municipal: 0km
  Total: 651.1km
  HCC Distance: 0km




                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 40 of 73 Document 6-2
                                                                                            Page 7 of 8
                                                                                  Saskatchewan
Permit Office

                             Single Trip Permit #1600000457

Trip Details




                Case 2:19-cv-01620-PP Filed 02/14/20 Page 41 of 73 Document 6-2
                                                                                    Page 8 of 8
          SINGLE TRIP PERMIT                                                                            Permit No. :       ST19126475
                                                                                                        Date Issued :      02/21/2019
                                                                                                        Time Issued :      09:45:15 AM
                                                                                                        Date Effective :   02/22/2019
MOTOR CARRIER SERVICE DIVISION
                                                                                                        Date Expires :     02/24/2019
PO BOX 4639 HELENA, MT 59604-4639
Phone (406) 444-6130

 PERMITTEE NAME : EQUIPMENT EXPRESS INC                                                                   USDOT NO. : 000026492
            DBA NAME :                                                                              APPLICATION NO. : 494267
             ADDRESS : 60 WANLESS COURT,                                                             INSURANCE CO. : NORTHBRIDGE GENERAL
                         AYR, ONTARIO, CANADA,                                                                       INSURANCE
                         N0B 1E0
 Vehicle :

          VIN                          MAKE                               YEAR          PLATE NO.           JUR                UNIT NO.
          1XKWD40X1GJ982522            KW                                 2016          1931PS              ON

 Maximum Permitted :
                            Overall Width          10' 0"              Overall Length   116' 0"           Overall Height            14' 6"
                            Trailer Length         61' 0"             Rear Overhang         0' 0"
                Total Gross Vehicle Weight     144000 lbs

 Load Code and Descriptions :
          Load Code           Load Description
          OT                  GENSET




       AXLE TYPE                               # OF  AXLE SPACING                              REQUESTED            Excess Weight
                                               AXLES                                          WEIGHT (LBS.)                 (lbs)
      STEERING                                 1            19'5"                                       12,000                 0
      DRIVES                                   2            4'6" 15'6"                                  31,000                 0
      JEEP                                     2            5'0" 44'3"                                  31,000                 0
      TRAILER                                  3            4'6" 4'6" 14'0"                             55,000             12,250
      BOOSTER                                  1                                                        15,000                 0

                                                                                    TOTAL              144,000             12,250


 Routes :
     From                         To                                ViaRoute                           Via Points                            Total Miles
     AB/MT I-15                   ID/MT I-90                        I-15, I-90                                                               497
 Fees :
      Fee Type                                 Fee Amount($)
      Excess Weight                                  210.00
      Oversize                                        10.00
      Total Collected                                220.00




                            Case 2:19-cv-01620-PP Filed 02/14/20 Page 42 of 73 Document 6-2
                                                                      ORIGINAL                                                               Page 1 of 3
                                                                  ST19126475
     ·   Must follow posted speed limit unless otherwise restricted on permit.
     ·   Original permits shall be carried in vehicle at all times and are VOIDED if altered.
     ·   Trip permits valid for 72 hours. VOID upon leaving the state.
     ·   A county or city permit may be required in addition to this permit for travel on county roads or city streets.
     ·   Permittee is responsible to determine clearance of structures.
     ·   Permittee is responsible to check the Construction Report.
     ·   Permittee must comply with all State and Federal Motor Carriers Safety Regulations.
     ·   Permittee must comply with all Laws and Administrative Rules 18.8.101 thru 18.8.1506.
     ·   If this permit states page 1 of 3, the permit is not valid without the additional pages and any applicable attachments.


1.       Continuous travel: Travel allowed during hours of darkness, weekends, holidays red route highways providing
         dimensions do not exceed: 10 feet in width; 15 feet 6 inches in height; 110 feet in length. Lights must be displayed full
         length and width. Travel allowed daylight hours, 7 days a week, except on holidays, holiday weekends and red routes if
         dimensions exceed 10 feet wide, 15 feet 6 inches high, 110 feet long, but do not exceed 18 feet wide, 120 feet long, 18
         feet high. For emergencies involving railway crossings/tracks, for Burlington Northern Santa Fe, immediately call
         1-800-832-5452; for Montana Rail Link, immediately call 1-800-338-4750 for assistance.
2.       The permittee must check road conditions for any road closures, width restrictions or detours that may be in place.
         The contact information is http://www.mdt.mt.gov/travinfo/ or by calling 511.
4.       Red route highways: Travel is not allowed after 3:00 p.m. on Friday until sunrise on Saturday and from 12:00 noon on
         Sunday to sunrise on Monday. If dimensions exceed; 10 feet wide or 110 feet long or 15 feet 6 inches high or 55 feet
         long - single unit. Travel is not allowed after 3:00 p.m. on Friday until sunrise on Monday if dimensions exceed; 18 feet
         wide or 120 feet long or 17 feet high.
17.      Bridge centerline & slowdown all highways: loads may not exceed 55 mph or posted speed limit whichever less, only
         one overweight vehicle allowed on a bridge at a time, stopping or shifting gears on any bridge is prohibited. Daylight
         travel only unless otherwise authorized. Interstate: no pilot vehicles required unless additionally added restrictions
         specify. Noninterstate: must reduce speed to 10 mph before and centerline bridges. Must maintain at least 2 feet
         from the shoulder. A minimum of two pilot vehicles are required: one front and one in the rear. No simultaneous
         vehicles on the bridge with overweight load.
24.      Overweight Load: Non-divisible loads which cannot be readily or reasonably dismantled to minimum practical
         size/weight. Non-interstate: Portions of the load can be detached and reloaded on the same trailer provided it does not
         exceed permittable limits. Interstate: Non-divisible loads/ vehicles exceeding applicable length/weight limits that would
         make the load transported unable to perform the function for which intended; destroys value of the load; requires more
         than 8 hours to dismantle; will not be required to reduce the load. If above criteria are not met, the load has to be
         reduced and carried separately.
32.      Regulations and equipment for flag vehicles - A flag vehicle may be any passenger car or two-axle truck a minimum of
         60 inches wide. The maximum manufacturer's rating for the flag vehicle shall not exceed a gross vehicle weight rating
         of 14,000 pounds. Service or mechanic trucks owned or contracted by the permittee and used as a flag vehicle shall
         not exceed a gross vehicle weight rating of 26,001 pounds. A flag vehicle may not exceed legal limits of size and
         weight. Trucks used as flag vehicles shall be clearly distinguished from and identifiable as the escort vehicle. A flag
         vehicle may pull a trailer or carry any item or equipment which is within legal limits of size and weight, allows an
         unobstructed view of the flashing lights and signs used by the flag vehicle, complies with all state traffic laws; and
         possesses current registration and valid insurance. Service or mechanic trucks used as a flag vehicle must not have a
         utility box which extends above the cab more than 12 inches or beyond the width of the cab more than 6 inches on
         either side. A sign with the words "oversize load" or similar wording shall be visible from the front of the vehicle and rear
         of the vehicle at all times when piloting an oversize load. Letters shall not be less than 8 inches in height. The letters
         shall be dark in color on a light colored background. When not being operated as a flag vehicle, signs must be
         removed. Flashing amber lights, visible 360 degrees shall be mounted at each end of a sign with the words "oversize
         load" or similar wording, on the roof of the flag vehicle. A revolving or strobe light may be substituted for flashing lights.
         Lights shall be flashing at all times when piloting an oversize load. All flag vehicles shall be equipped with two-way
         communication. Flag vehicles must remain within 1,000 feet of the permitted vehicle or load.
40.      Flag vehicle requirements: (Non-interstate only) One flag vehicle in rear if length exceed 110 feet.
46.      Travel on MT-35 is restricted between Polson and Bigfork for all loads exceeding 9 feet wide with the exception of
         loads that have an origin or destination between those locations. Please refer to MDT’s website at www.mdt.mt.gov or
         511 for further information.
                                                                             Delivery Type : PDF
                                                                                  Issued By : MT58703 - DOUBLE-O PERMITS & PROJECT
                                                                                                SERVICES
                                                           Approved
                        Case 2:19-cv-01620-PP Filed 02/14/20          : Online
                                                               PageBy43  of 73 Document 6-2
                                                              ORIGINAL                                                                    Page 2 of 3
                         ST19126475
                                  Permittee agrees to comply with all laws and regulations, to take reasonable safety precautions, and to be
                                  responsible for all personal and property damages whatsoever. In consideration of being granted this permit, the
                                  permittee agrees to indemnify the Department for all damages to highways.


                                   Permittee By :




Case 2:19-cv-01620-PP Filed 02/14/20 Page 44 of 73 Document 6-2
                       ORIGINAL                                                                                                   Page 3 of 3
          SINGLE TRIP PERMIT                                                                            Permit No. :       ST19126475
                                                                                                        Date Issued :      02/25/2019
                                                                                                        Time Issued :      02:50:59 PM
                                                                                                        Date Effective :   02/22/2019
MOTOR CARRIER SERVICE DIVISION                               Amendment 1
                                                                                                        Date Expires :     02/28/2019
PO BOX 4639 HELENA, MT 59604-4639
Phone (406) 444-6130

 PERMITTEE NAME : EQUIPMENT EXPRESS INC                                                                   USDOT NO. : 000026492
            DBA NAME :                                                                              APPLICATION NO. : 494979
             ADDRESS : 60 WANLESS COURT,                                                             INSURANCE CO. : NORTHBRIDGE GENERAL
                         AYR, ONTARIO, CANADA,                                                                       INSURANCE
                         N0B 1E0
 Vehicle :

          VIN                          MAKE                               YEAR          PLATE NO.           JUR                UNIT NO.
          1XKWD40X1GJ982522            KW                                 2016          1931PS              ON

 Maximum Permitted :
                            Overall Width          10' 0"              Overall Length   116' 0"           Overall Height            14' 6"
                            Trailer Length         61' 0"             Rear Overhang         0' 0"
                Total Gross Vehicle Weight     144000 lbs

 Load Code and Descriptions :
          Load Code           Load Description
          OT                  GENSET




       AXLE TYPE                               # OF  AXLE SPACING                              REQUESTED            Excess Weight
                                               AXLES                                          WEIGHT (LBS.)                 (lbs)
      STEERING                                 1            19'5"                                       12,000                 0
      DRIVES                                   2            4'6" 15'6"                                  31,000                 0
      JEEP                                     2            5'0" 44'3"                                  31,000                 0
      TRAILER                                  3            4'6" 4'6" 14'0"                             55,000             12,250
      BOOSTER                                  1                                                        15,000                 0

                                                                                    TOTAL              144,000             12,250


 Routes :
     From                         To                                ViaRoute                           Via Points                            Total Miles
     AB/MT I-15                   ID/MT I-90                        I-15, I-90                                                               497
 Fees :
      Fee Type                                 Fee Amount($)
      Excess Weight                                    0.00
      Oversize                                         0.00
      Total Collected                                  0.00




                            Case 2:19-cv-01620-PP Filed 02/14/20 Page 45 of 73 Document 6-2
                                                                      ORIGINAL                                                               Page 1 of 3
                                                                   ST19126475
      ·   Must follow posted speed limit unless otherwise restricted on permit.
      ·   Original permits shall be carried in vehicle at all times and are VOIDED if altered.
      ·   Trip permits valid for 72 hours. VOID upon leaving the state.
      ·   A county or city permit may be required in addition to this permit for travel on county roads or city streets.
      ·   Permittee is responsible to determine clearance of structures.
      ·   Permittee is responsible to check the Construction Report.
      ·   Permittee must comply with all State and Federal Motor Carriers Safety Regulations.
      ·   Permittee must comply with all Laws and Administrative Rules 18.8.101 thru 18.8.1506.
      ·   If this permit states page 1 of 3, the permit is not valid without the additional pages and any applicable attachments.


 1.       Continuous travel: Travel allowed during hours of darkness, weekends, holidays red route highways providing
          dimensions do not exceed: 10 feet in width; 15 feet 6 inches in height; 110 feet in length. Lights must be displayed full
          length and width. Travel allowed daylight hours, 7 days a week, except on holidays, holiday weekends and red routes if
          dimensions exceed 10 feet wide, 15 feet 6 inches high, 110 feet long, but do not exceed 18 feet wide, 120 feet long, 18
          feet high. For emergencies involving railway crossings/tracks, for Burlington Northern Santa Fe, immediately call
          1-800-832-5452; for Montana Rail Link, immediately call 1-800-338-4750 for assistance.
 2.       The permittee must check road conditions for any road closures, width restrictions or detours that may be in place.
          The contact information is http://www.mdt.mt.gov/travinfo/ or by calling 511.
 17.      Bridge centerline & slowdown all highways: loads may not exceed 55 mph or posted speed limit whichever less, only
          one overweight vehicle allowed on a bridge at a time, stopping or shifting gears on any bridge is prohibited. Daylight
          travel only unless otherwise authorized. Interstate: no pilot vehicles required unless additionally added restrictions
          specify. Noninterstate: must reduce speed to 10 mph before and centerline bridges. Must maintain at least 2 feet
          from the shoulder. A minimum of two pilot vehicles are required: one front and one in the rear. No simultaneous
          vehicles on the bridge with overweight load.
 24.      Overweight Load: Non-divisible loads which cannot be readily or reasonably dismantled to minimum practical
          size/weight. Non-interstate: Portions of the load can be detached and reloaded on the same trailer provided it does not
          exceed permittable limits. Interstate: Non-divisible loads/ vehicles exceeding applicable length/weight limits that would
          make the load transported unable to perform the function for which intended; destroys value of the load; requires more
          than 8 hours to dismantle; will not be required to reduce the load. If above criteria are not met, the load has to be
          reduced and carried separately.
 32.      Regulations and equipment for flag vehicles - A flag vehicle may be any passenger car or two-axle truck a minimum of
          60 inches wide. The maximum manufacturer's rating for the flag vehicle shall not exceed a gross vehicle weight rating
          of 14,000 pounds. Service or mechanic trucks owned or contracted by the permittee and used as a flag vehicle shall
          not exceed a gross vehicle weight rating of 26,001 pounds. A flag vehicle may not exceed legal limits of size and
          weight. Trucks used as flag vehicles shall be clearly distinguished from and identifiable as the escort vehicle. A flag
          vehicle may pull a trailer or carry any item or equipment which is within legal limits of size and weight, allows an
          unobstructed view of the flashing lights and signs used by the flag vehicle, complies with all state traffic laws; and
          possesses current registration and valid insurance. Service or mechanic trucks used as a flag vehicle must not have a
          utility box which extends above the cab more than 12 inches or beyond the width of the cab more than 6 inches on
          either side. A sign with the words "oversize load" or similar wording shall be visible from the front of the vehicle and rear
          of the vehicle at all times when piloting an oversize load. Letters shall not be less than 8 inches in height. The letters
          shall be dark in color on a light colored background. When not being operated as a flag vehicle, signs must be
          removed. Flashing amber lights, visible 360 degrees shall be mounted at each end of a sign with the words "oversize
          load" or similar wording, on the roof of the flag vehicle. A revolving or strobe light may be substituted for flashing lights.
          Lights shall be flashing at all times when piloting an oversize load. All flag vehicles shall be equipped with two-way
          communication. Flag vehicles must remain within 1,000 feet of the permitted vehicle or load.
 40.      Flag vehicle requirements: (Non-interstate only) One flag vehicle in rear if length exceed 110 feet.
Additional Restrictions
   ·   Permit amended. Vehicle had to shut down in Butte, MT due to bad weather and road conditions. Permit extended
       through 2/28. jrb u3759
                                                                              Delivery Type : PDF
                                                                                   Issued By : MT58703 - DOUBLE-O PERMITS & PROJECT
                                                                                                 SERVICES
                                                                                Approved By : Online
                                                                                Amended By : U3759 - BARROWMAN, JAMES


                         Case 2:19-cv-01620-PP Filed 02/14/20 Page 46 of 73 Document 6-2
                                                               ORIGINAL                                                                    Page 2 of 3
                         ST19126475
                                  Permittee agrees to comply with all laws and regulations, to take reasonable safety precautions, and to be
                                  responsible for all personal and property damages whatsoever. In consideration of being granted this permit, the
                                  permittee agrees to indemnify the Department for all damages to highways.


                                   Permittee By :




Case 2:19-cv-01620-PP Filed 02/14/20 Page 47 of 73 Document 6-2
                       ORIGINAL                                                                                                   Page 3 of 3
                                     IDAHO PERMIT AND APPLICATION FOR OVER-LEGAL PERMIT
                                                     AND/OR LOAD MOVEMENT - 1 TRIP ONLY
Company: EQUIPMENT EXPRESS INC                                                                                  PERMIT: 19029352
               60 WANLES CT R 1
               AYR           ON N0B 1E0                                                                        Account: 2115719

                                                                                                               Collect:     **FEES PREPAID**
Fax: PERMITS@DOUBLEOPE       VIA MAILED                                                Description of Vehicle and/or Load
PermitRMITS.
       Valid From: 02/22/2019 to 02/26/2019                                            GEN SET
Origin:      ID/MT BORDER-90                                            Destination: ID/WA BORDER-90
Origin:                                                                 Destination:
Routes:        90                                                                                                                  Miles: 74
Veh Type:           X Towing Unit            Self-Prop        Trailer             X Other HAULED
License No.: 1931PS                                                                                                        Base State: ON
Unit No.:       B261                   Serial No.:                                                 Year:                   Make:
O/All Width:    10'00"              Base: 10'00"               Width Red Rt:                       Width Blk & Int Rt:
No. of Axles: 9                     Height: 14'06"             O/All Length: 116'                  O/Hang:                  O/Hang:
GW 144,000 LBS
Axles:                   O            OO             OO        OOO           O
Axle Group Weight:       12,000       31,000         31,000    55,000        15,000
Number of Tires:
Axle Spacing (ft/in):    19-05        4-06           15-06     5-00          44-03        4-06       4-06      14-00
Axle Spacing (ft/in):
Tire Size:
Special Requirements Vehicle Type:               X    Flags       X     Lights       X    Signs          2-Way Radio Comm.
( ) PILOT VEHICLE
(X) TIME OF TRAVEL 24 HOURS A DAY 7 DAYS A WEEK IN IDAHO
(X) OTHER
MIRRORS MUST ALLOW DRIVER TO SEE 200FT BEHIND LOAD - IF NOT REAR PILOT REQUIRED
WIDE VEHICLE AND/OR LOAD SHALL BE FLAGGED @ 4 CORNERS AND/OR EXTREMITIES 18X18"
NIGHTTIME TRAVEL: FLASHING OR STEADY BURNING LIGHTS VISIBLE FROM 500 FT ON THE
4 CORNERS & EXTREMITIES OF THE OVERSIZE VEHICLE OR LOAD LIGHTS VISIBLE FROM THE
FRONT & MIDDLE SHALL BE AMBER AND FROM THE REAR OR NEAR THE REAR SHALL BE RED.
OVERSIZE LOAD SIGN SHALL BE DISPLAYED ON TOWING VEHICLE & LOAD
LOAD/TOW UNIT SIGNS:MINIMUM OF 5' WIDE,12" HIGH,LETTERS 8" HIGH 1" STROKE WIDTH
ALL SIGNS IN IDAHO SHALL BE BLACK LETTERING ON YELLOW BACKGROUND


*PRIOR TO MOVEMENT MUST CHECK IDAHO ROAD CONDITIONS @511.IDAHO.GOV/888-432-7623
MOVEMENT PROHIBITED WHEN TRAVEL CONDITIONS BECOME HAZARDOUS DUE TO ICE, SNOW OR
VISIBILITY LESS THAN 500 FT BY FOG, SMOKE, SMOG OR OTHER ATMOSPHERIC CONDITIONS
RAILROAD EMERGENCYS/PERMITTED LOADS CALL UP 1-888-877-7267 BNSF 1-800-832-5452
OPERATING UNDER OVERLEGAL PERMIT MUST HAVE VALID ANNUAL INSPECTION 49CFR396.17
BRAKES MUST MEET FMCS REGULATIONS AND BE MAINTAINED TO SAFETY STANDARDS NO.121


VLS AXLES MUST BE FULLY DEPLOYED WHEN ADJACENT AXLES EXCEED LEGAL AXLE WEIGHTS
                                                                                                                                   ID       $106.00
Valid for state highways and Ada county, other local routes subject to local approval. Permittee is responsible for
vertical clearances and any damage/cost to traffic control devices. Applicant's acceptance of permit certifies      Total:                  $106.00
vehicle/load has been reduced to practical minimum size/weight and they shall comply with all applicable state and
federal laws, rules, and regulations.

Non-reducible loads/vehicles are not permitted to use any preclearance bypass systems and MUST report to open Port of Entry.

                                                                                           By:    MEGAN ZA
                                                                                           Date: 02/21/2019              Time: 12:13 PM
                              Signature of Applicant                                                           PERMIT: 19029352
               Idaho Over Legal2:19-cv-01620-PP
                       Case     Permit: 1-800-662-7133Filed             02/14/20 Page 48 of 73Trucking.Idaho.Gov
                                                                                                 Document 6-2
SPECIAL MOTOR VEHICLE PERMIT
Oversize/Overweight Self-Issue
Permit Number:        002845064                                                      Start:     02/23/2019       Expires:       02/25/2019

Office:      Self Issuer        Self Issuer                                                                       Order #: 1397725
Issued:      2/21/2019 11:56 AM          Report #: 94928            Original Permit #:
Company Name: EQUIPMENT EXPRESS INC                                                           Total Fee:     188.00          Credit
Address:            60 WANLESS CT RR1
                    AYR                                      ON            N0B 1E0
Power Unit No: B261                                   Power Unit Axles:         3                   Miles:                299
License:            1931PS                            Trailer Unit Axles: 6                         KM:                   481
VIN:                1XKWD40X1GJ982522
Lic State:          ON                  Year:              2016              Make: Kenworth
Load/Transportation Item: GENSET
Note:        This is a One-Way Single Trip Permit authorizing to move an item one-way only.
From:        ID/WA I-90                                                    To: REDMOND
Routing:     Refer To Following Page(s).
Max Weights                LB                   KG                  Max Dimensions                 Feet               Meters
           Gross            144,000               65,317                            Width              10ft 0"              3.0480
           Legal            105,500               47,854                            Height             14ft 6"              4.4196
 Excess Gross                  38,500             17,463                Overall Length        Not Applicable      Not Applicable
    Gross Axle                                                       Trlr/Load Length                  92ft 0"            28.0416
    Legal Axle                                                         Front Overhang
   Excess Axle                                                         Rear Overhang
Special Conditions:
** OVERSIZE LOAD SIGNS REQUIRED (EXCEPT THOSE EXEMPTED PER WAC 468-38-075) ** FORM 560-002 ATTACHED.
**APPROVED PERMIT ROUTE DOES NOT GUARANTEE HEIGHT CLEARANCES ** CERTAIN OVERLENGTH
REQUIREMENTS ARE EXEMPTED PER WAC 468-38-075. ** IF TRAVELING ON CITY OR COUNTY STREETS, LOCAL
APPROVAL MUST BE OBTAINED. ** REFER TO FORM 560-002 FOR ESCORT CAR REQUIREMENTS. ** CARRY PERMIT IN
VEHICLE AT ALL TIMES. Axles separated by less than 7 ft. Not to Exceed 43,000 lbs.
Tridem axles 6-8 Not to Exceed 58,500 lbs.
 Carrier MUST Check website: www.wsdot.wa.gov/commercialvehicle/ prior to movement for any revised restrictions/conditions and
overheight clearances. All Oversize/Overweight permitted vehicles must stop at all open weigh stations, regardless of the transponder signal.
A driver is responsible to ensure that any watercraft or other equipment is free of aquatic invasive species prior to entering Washington State.
Call 1-877-933-9847 if you have questions.
READ THIS BEFORE SIGNING
The undersigned permittee acknowledges that he or she has read and understands the permit and the associated attachments in
their entirety and agrees to comply with these documents. The undersigned permittee acknowledges that the permit has been
issued with the specific understanding that all applicable Washington State Laws, Administrative Codes, regulations and
conditions will be complied with and that the information contained herein is true and correct. The undersigned permittee must
contact local jurisdictions when not operating on state highways.
As the permittee I acknowledge that I am responsible for verifying restrictions and overhead clearances prior to travel.
SIGNED X

PERMIT NOT VALID UNLESS SIGNED BY PERMITTEE                         VIOLATION OF SPECIAL PERMITS - PENALTY :
For failure to obtain, misrepresentation, or violation of special permits, State law provides for a fine, confiscation and
suspension of permit without refund.

DOT Form 560-031Revised 7/99

                       Case 2:19-cv-01620-PP Filed 02/14/20 Page 49 of 73 Document 6-2
SPECIAL MOTOR VEHICLE
OVERSIZE/OVERWEIGHT PERMIT

  Permit Number          002845064
                                                                    ATTACHMENT
  Start Date              2/23/2019
                                                               ROUTE FOR THIS PERMIT
  Expire Date             2/25/2019
**Based on your permitted route and dimensions, vertical clearance information for state road overcrossings along your route is
displayed below which you need to be aware of to safely move your load. The permit holders must be aware that there may be
other restrictions, not listed below, that will need to be taken into account to ensure the safe movement of the load.

It is the responsibility of the permit applicant to check, or prerun, their proposed route to provide for safe maneuvers around any
restrictions as necessary.

Route Nbr MP From          MP To      Restriction Comment - *WSDOT Does Not Guarantee Height Clearances*
   CO             0.00        2.00     County/City Roads (requires local jurisdiction approval)

    90          299.82     226.00      Permit for indicated route is approved: Permit holder is responsible for verifying
                                       restrictions and overhead clearances prior to travel
    90          226.00        9.93     Permit for indicated route is approved: Permit holder is responsible for verifying
                                       restrictions and overhead clearances prior to travel
   405           11.11       18.11     Permit for indicated route is approved: Permit holder is responsible for verifying
                                       restrictions and overhead clearances prior to travel




                     Case 2:19-cv-01620-PP Filed 02/14/20 Page 50 of 73 Document 6-2
                                                                    Special Motor Vehicle Permit
                                                                     Regulations and Conditions
A signed permit must be carried in the power unit at all times.

Pilot/Escort Vehicle Requirements                               Nighttime Movements (WAC 468-38-075)
A pilot/escort vehicle and operator must comply with            A vehicle or vehicle combinations not exceeding
the requirements of WAC 468-38-100 Escort vehicle               the defined envelope of 12 feet wide, 14 feet 6
requirements. Pilots/Escort vehicles are required when:         inches high and 105 feet long, including legal
  1. Vehicle(s) or load exceeds 11 feet in width; escort        overhang(s), may move at night. A vehicle or
        vehicles (both front and rear) are required on all      vehicle combination which exceeds the defined
        two-lane highways.                                      envelope may also be permitted to move at night
  2. Vehicle(s) or load exceeds 14 feet wide; one rear          on state highways subject to Department preferred
        escort vehicle is required on multiple-lane             hours/routes of travel, and must have “Nighttime
        highways.                                               movement approved” stated on permits. All night
  3. Trailer length including load exceeds 105 ft., of a        moves must comply with published curfew
        tractor/trailer combination, requires a rear escort     restrictions. Night means one-half hour after
        vehicle on all two-lane highways.                       sunset to one-half hour before sunrise. Vehicle and
  4. Trailer length including load exceeds 125 ft., of a        load must have proper lighting (49 CFR 393.11).
        tractor/trailer combination, requires a rear escort
        vehicle on multiple-lane highways.                      Winter Road Restrictions
  5. Rear overhang of a tractor/trailer or truck/trailer        Movement by permit is prohibited in areas where
        combination exceeds 1/3 of the trailer length           any of the following signs are displayed:
        including load, requires one rear escort vehicle on     “TRACTION ADVISORY OVERSIZE VEHICLES
        two-lane highways.                                      PROHIBITED”, VEHICLES OVER 10,000GVWR
  6. Rear overhang exceeds 20 feet on a single unit             CHAINS REQUIRED”, and “ALL VEHICLES
        vehicle, requires one rear escort vehicle on two-       CHAINS REQUIRED EXCEPT ALL-WHEEL
        lane highways.                                          DRIVE” except as specified in WAC 468-38-075.
  7. Loads exceed 14 feet and 6 inches high, one
        escort vehicle is required in front equipped with a
                                                                Railroad Crossing Emergencies
        height pole. Manufactured housing requires front
                                                                Call 1-888-877-7267
        escort with height pole when exceeding 15 feet in
                                                                Other Regulations relating to the movement of
        height. The Department does not guarantee height
                                                                permitted loads are printed in Chapter 468-38 WAC
        clearances; therefore, on any route where the
        height is in question, a front escort vehicle           (Washington Administrative Code).
        equipped with a height pole should be used.             THE USE OF COUNTY ROADS OR CITY STREETS is
  8. The vehicle(s) or load exceeds twelve feet in width        subject to approval by the jurisdiction
        on a multilane highway and has a height that            that maintains those roadways. This permit from
        requires a front pilot/escort vehicle: One rear         the State of Washington does not authorize the
        pilot/escort vehicle is required.                       use of roadways under local jurisdiction.
  9. In the opinion of the Department of                        Commuter Curfew Hours (see page 2)
        Transportation, escort vehicles are necessary to        Warning: Rules are subject to change. Holders
        protect the traveling public, for any overdimensional   of extended permits (monthly, annual) are
        and/or overweight move, either across, upon, or         subject to current rule. Rules, as described
        along a highway. Holidays and Related Times on          herein, should be periodically reviewed for
        which Permit Movements are Prohibited (WAC 468          updates to insure compliance.
        -38-175) Overweight vehicles that cannot maintain
        the speed of the surrounding traffic flow, and all
        over dimensional vehicles/loads are prohibited on
        the holidays of New Year’s Day, Memorial Day,
        Independence Day, Labor Day, Thanksgiving Day,
        day after Thanksgiving Day, Christmas Day, and
        during the afternoon of the day preceding said
        holidays.




    DOT Form 560-002
      Revised 05/2017                                                                                          Page 1



                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 51 of 73 Document 6-2
Commuter Curfew Hours: (Monday through Friday only)
Vehicles operating under a Special Motor Vehicle Permit that are required to display “Oversize Load” signs are
restricted from the following areas during the listed times (table). Exception: Vehicles with over dimension in
width only and do not exceed the width limits of the table are not subject to curfew hours. Over weight is not a
factor in this restriction unless the vehicle cannot maintain the speed of surrounding traffic.

 Vicinity     SR    Direction         Mile Post         Location and Boundaries             Hours (M-F)            Width
Seattle -      2       EB       0 - 2.42             I-5 to SR 204                     3-7 PM                        9'
Everett                WB       2.42 - 0                                               6-9 AM                        9'
               5       NB       127.48 - 155.94      SR 512 to SR 599                  6-9 AM, 3-6 PM               10'
                       SB       155.94 - 127.48                                        3-6 PM                       10'
                       NB       155.94 - 174.58      SR 599 to SR 523                  6-9 AM, 3-6 PM                9'
                       SB       174.58 - 155.94                                        6-9 AM, 3-6 PM                9'
                       NB       174.58 - 199.11      SR 523 to SR 528                  3-6 PM                       10'
                       SB       199.11 - 174.58                                        6-9 AM, 3-6 PM               10'
                       NB       199.11 - 206.08      SR 528 to SR 531                  4-6 PM                       10'
                       SB       206.08 - 199.11                                        7-9 AM, 4-6 PM               10'
               18      EB       .01 - 4.15           I-5 to SR 164                     6-9 AM, 3-7 PM               10'
                       WB       4.15 - .01                                             6-9 AM, 3-7 PM               10'
                       EB       4.15 - 11.38         SR 164 to SR 516                  6:30-8:30 AM, 3-7 PM         10'
                       WB       11.38 - 4.15                                           6-9 AM, 3-7 PM               10'
               90      EB       2.54 - 9.93          I-5 to I-405                      6-9 AM, 3-7 PM               10'
                       WB       9.93 - 2.54                                            6-9 AM, 3-7 PM               10'
                       EB       9.93 - 18.36         I-405 to Sunset I/C               3-7 PM                       10'
                       WB       18.36 - 9.93                                           6-9 AM, 3-7 PM               10'
              167      NB       5.98 - 14.33         SR 512 to SR 18                   6-9 AM                       10'
                       SB       14.33 - 5.98                                           3-7 PM                       10'
                       NB       14.33 - 26.29        SR 18 to I-405                    6-9 AM, 3-7 PM               10'
                       SB       26.29 - 14.33                                          3-7 PM                       10'
              405      NB       0 - 30.32            Entire Route                      6-9 AM, 3-7 PM               10'
                       SB       30.32 - 0                                              6-9 AM, 3-7 PM               10'
              518      EB       0 - 3.81             SR 509 to I-5                     6-9 AM, 3-7 PM               10'
                       WB       3.81 - 0                                               6-9 AM, 3-7 PM               10'
              522      EB       11.10 - 14.09        I-405 to SR 9                     3-7 PM                       10'
                       WB       14.09 - 11.10                                          6-9 AM                       10'
Tacoma         5       NB       118 - 127.48         Exit 118 to SR 512                6:30-8:30 AM, 4-6 PM         10'
                       SB       127.48 - 118                                           6:30-8:30 AM, 4-6 PM         10'
               16      EB       10.28 - 0            I-5 to Olympic Drive              6-9 AM                       10'
                       WB       0 - 10.28                                              3-7 PM                       10'
              512      EB       0 - 8.74             I-5 to SR 161                     3-7 PM                       10'
                       WB       8.74 - 0                                               7-9 AM, 3-7 PM               10'
                       EB       8.74 - 12.06         SR 161 to SR 167                  3-7 PM                       10'
                       WB       12.06 - 8.74                                           3-7 PM                       10'
Olympia        5       NB       99 - 109             Exit 99 to Exit 109               4-6 PM                       10'
                       SB       109 - 99                                               4-6 PM                       10'
Vancouver      5       NB       0 - 7.48             Oregon to I-205                   3-6 PM                       10'
                       SB       7.48 - 0                                               6-9 AM                       10'
              205      NB       26.59 – 37.16        Oregon to I-5                     4-7 PM                       10'
                       SB       37.16 - 26.59        I-5 to Oregon                     6-9 AM                       10’
Kelso         433      NB       .94 - 0              Lewis and Clark Bridge            6-9 AM, 3-7 PM               10'
                       SB       0 - .94                                                6-9 AM, 3-7 PM               10'
Spokane        90      EB       272.66 - 295.73      Medical Lk. to Liberty Lk. Exit   6-9 AM, 3-7 PM              11'2"
                       WB       296.64 - 272.96      Liberty Lk. to Medical Lk. Exit   6-9 AM, 3-7 PM              11'2"


    DOT Form 560-002
      Revised 05/2017                                                                                              Page 2


                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 52 of 73 Document 6-2
SPECIAL MOTOR VEHICLE PERMIT
Oversize/Overweight Self-Issue
Permit Number:         002846512                                                    Start:    02/25/2019        Expires:       02/27/2019

Office:      Permits            WSDOT Commercial Vehicle Services (Headquarters)
Issued:      2/25/2019 1:34 PM           Report #: 94928           Original Permit #:        002845064
Company Name: EQUIPMENT EXPRESS INC                                                          Total Fee:     0.00            No Cost
                                                                                                                            Replacement
Address:            60 WANLESS CT RR1
                    AYR                                     ON            N0B 1E0
Power Unit No: B261                                   Power Unit Axles:        3                   Miles:                299
License:            1931PS                            Trailer Unit Axles: 6                        KM:                   481
VIN:                1XKWD40X1GJ982522
Lic State:          ON                  Year:              2016             Make: Kenworth
Load/Transportation Item: GENSET
Note:        This is a One-Way Single Trip Permit authorizing to move an item one-way only.
From:        ID/WA I-90                                                   To: REDMOND
Routing:     Refer To Following Page(s).
Max Weights                LB                   KG                 Max Dimensions                 Feet               Meters
           Gross            144,000               65,317                           Width              10ft 0"              3.0480
           Legal            105,500               47,854                           Height             14ft 6"              4.4196
 Excess Gross                  38,500             17,463               Overall Length
    Gross Axle                                                      Trlr/Load Length                  92ft 0"           28.0416
    Legal Axle                                                        Front Overhang
   Excess Axle                                                         Rear Overhang
Special Conditions:
** OVERSIZE LOAD SIGNS REQUIRED (EXCEPT THOSE EXEMPTED PER WAC 468-38-075) ** FORM 560-002 ATTACHED.
**APPROVED PERMIT ROUTE DOES NOT GUARANTEE HEIGHT CLEARANCES ** CERTAIN OVERLENGTH REQUIREMENTS
ARE EXEMPTED PER WAC 468-38-075. ** IF TRAVELING ON CITY OR COUNTY STREETS, LOCAL APPROVAL MUST BE
OBTAINED. ** REFER TO FORM 560-002 FOR ESCORT CAR REQUIREMENTS. ** CARRY PERMIT IN VEHICLE AT ALL TIMES.
 Axles separated by less than 7 ft. Not to Exceed 43,000 lbs.
Tridem axles 6-8 Not to Exceed 58,500 lbs.
 Carrier MUST Check website: www.wsdot.wa.gov/commercialvehicle/ prior to movement for any revised restrictions/conditions and
overheight clearances. All Oversize/Overweight permitted vehicles must stop at all open weigh stations, regardless of the transponder signal.
A driver is responsible to ensure that any watercraft or other equipment is free of aquatic invasive species prior to entering Washington State.
Call 1-877-933-9847 if you have questions.
READ THIS BEFORE SIGNING
The undersigned permittee acknowledges that he or she has read and understands the permit and the associated attachments in
their entirety and agrees to comply with these documents. The undersigned permittee acknowledges that the permit has been
issued with the specific understanding that all applicable Washington State Laws, Administrative Codes, regulations and
conditions will be complied with and that the information contained herein is true and correct. The undersigned permittee must
contact local jurisdictions when not operating on state highways.
As the permittee I acknowledge that I am responsible for verifying restrictions and overhead clearances prior to travel.
SIGNED X

PERMIT NOT VALID UNLESS SIGNED BY PERMITTEE                         VIOLATION OF SPECIAL PERMITS - PENALTY :
For failure to obtain, misrepresentation, or violation of special permits, State law provides for a fine, confiscation and
suspension of permit without refund.

DOT Form 560-031Revised 7/99
                       Case 2:19-cv-01620-PP Filed 02/14/20 Page 53 of 73 Document 6-2
SPECIAL MOTOR VEHICLE
OVERSIZE/OVERWEIGHT PERMIT

  Permit Number          002846512
                                                                     ATTACHMENT
  Start Date              2/25/2019
                                                               ROUTE FOR THIS PERMIT
  Expire Date             2/27/2019
**Based on your permitted route and dimensions, vertical clearance information for state road overcrossings along your route is
displayed below which you need to be aware of to safely move your load. The permit holders must be aware that there may be
other restrictions, not listed below, that will need to be taken into account to ensure the safe movement of the load.

It is the responsibility of the permit applicant to check, or prerun, their proposed route to provide for safe maneuvers around any
restrictions as necessary.

Route Nbr MP From          MP To      Restriction Comment - *WSDOT Does Not Guarantee Height Clearances*
   CO             0.00        2.00     County/City Roads (requires local jurisdiction approval)

    90          299.82     226.00      Permit for indicated route is approved: Permit holder is responsible for verifying
                                       restrictions and overhead clearances prior to travel
    90          226.00        9.93     Permit for indicated route is approved: Permit holder is responsible for verifying
                                       restrictions and overhead clearances prior to travel
   405           11.11       18.11     Permit for indicated route is approved: Permit holder is responsible for verifying
                                       restrictions and overhead clearances prior to travel




                     Case 2:19-cv-01620-PP Filed 02/14/20 Page 54 of 73 Document 6-2
                                                                    Special Motor Vehicle Permit
                                                                     Regulations and Conditions
A signed permit must be carried in the power unit at all times.

Pilot/Escort Vehicle Requirements                               Nighttime Movements (WAC 468-38-075)
A pilot/escort vehicle and operator must comply with            A vehicle or vehicle combinations not exceeding
the requirements of WAC 468-38-100 Escort vehicle               the defined envelope of 12 feet wide, 14 feet 6
requirements. Pilots/Escort vehicles are required when:         inches high and 105 feet long, including legal
  1. Vehicle(s) or load exceeds 11 feet in width; escort        overhang(s), may move at night. A vehicle or
        vehicles (both front and rear) are required on all      vehicle combination which exceeds the defined
        two-lane highways.                                      envelope may also be permitted to move at night
  2. Vehicle(s) or load exceeds 14 feet wide; one rear          on state highways subject to Department preferred
        escort vehicle is required on multiple-lane             hours/routes of travel, and must have “Nighttime
        highways.                                               movement approved” stated on permits. All night
  3. Trailer length including load exceeds 105 ft., of a        moves must comply with published curfew
        tractor/trailer combination, requires a rear escort     restrictions. Night means one-half hour after
        vehicle on all two-lane highways.                       sunset to one-half hour before sunrise. Vehicle and
  4. Trailer length including load exceeds 125 ft., of a        load must have proper lighting (49 CFR 393.11).
        tractor/trailer combination, requires a rear escort
        vehicle on multiple-lane highways.                      Winter Road Restrictions
  5. Rear overhang of a tractor/trailer or truck/trailer        Movement by permit is prohibited in areas where
        combination exceeds 1/3 of the trailer length           any of the following signs are displayed:
        including load, requires one rear escort vehicle on     “TRACTION ADVISORY OVERSIZE VEHICLES
        two-lane highways.                                      PROHIBITED”, VEHICLES OVER 10,000GVWR
  6. Rear overhang exceeds 20 feet on a single unit             CHAINS REQUIRED”, and “ALL VEHICLES
        vehicle, requires one rear escort vehicle on two-       CHAINS REQUIRED EXCEPT ALL-WHEEL
        lane highways.                                          DRIVE” except as specified in WAC 468-38-075.
  7. Loads exceed 14 feet and 6 inches high, one
        escort vehicle is required in front equipped with a
                                                                Railroad Crossing Emergencies
        height pole. Manufactured housing requires front
                                                                Call 1-888-877-7267
        escort with height pole when exceeding 15 feet in
                                                                Other Regulations relating to the movement of
        height. The Department does not guarantee height
                                                                permitted loads are printed in Chapter 468-38 WAC
        clearances; therefore, on any route where the
        height is in question, a front escort vehicle           (Washington Administrative Code).
        equipped with a height pole should be used.             THE USE OF COUNTY ROADS OR CITY STREETS is
  8. The vehicle(s) or load exceeds twelve feet in width        subject to approval by the jurisdiction
        on a multilane highway and has a height that            that maintains those roadways. This permit from
        requires a front pilot/escort vehicle: One rear         the State of Washington does not authorize the
        pilot/escort vehicle is required.                       use of roadways under local jurisdiction.
  9. In the opinion of the Department of                        Commuter Curfew Hours (see page 2)
        Transportation, escort vehicles are necessary to        Warning: Rules are subject to change. Holders
        protect the traveling public, for any overdimensional   of extended permits (monthly, annual) are
        and/or overweight move, either across, upon, or         subject to current rule. Rules, as described
        along a highway. Holidays and Related Times on          herein, should be periodically reviewed for
        which Permit Movements are Prohibited (WAC 468-         updates to insure compliance.
        38-175) Overweight vehicles that cannot maintain
        the speed of the surrounding traffic flow, and all
        over dimensional vehicles/loads are prohibited on
        the holidays of New Year’s Day, Memorial Day,
        Independence Day, Labor Day, Thanksgiving Day,
        day after Thanksgiving Day, Christmas Day, and
        during the afternoon of the day preceding said
        holidays.




    DOT Form 560-002
      Revised 05/2017                                                                                          Page 1



                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 55 of 73 Document 6-2
Commuter Curfew Hours: (Monday through Friday only)
Vehicles operating under a Special Motor Vehicle Permit that are required to display “Oversize Load” signs are
restricted from the following areas during the listed times (table). Exception: Vehicles with over dimension in
width only and do not exceed the width limits of the table are not subject to curfew hours. Over weight is not a
factor in this restriction unless the vehicle cannot maintain the speed of surrounding traffic.

 Vicinity     SR    Direction         Mile Post         Location and Boundaries             Hours (M-F)            Width
Seattle -      2       EB       0 - 2.42             I-5 to SR 204                     3-7 PM                        9'
Everett                WB       2.42 - 0                                               6-9 AM                        9'
               5       NB       127.48 - 155.94      SR 512 to SR 599                  6-9 AM, 3-6 PM               10'
                       SB       155.94 - 127.48                                        3-6 PM                       10'
                       NB       155.94 - 174.58      SR 599 to SR 523                  6-9 AM, 3-6 PM                9'
                       SB       174.58 - 155.94                                        6-9 AM, 3-6 PM                9'
                       NB       174.58 - 199.11      SR 523 to SR 528                  3-6 PM                       10'
                       SB       199.11 - 174.58                                        6-9 AM, 3-6 PM               10'
                       NB       199.11 - 206.08      SR 528 to SR 531                  4-6 PM                       10'
                       SB       206.08 - 199.11                                        7-9 AM, 4-6 PM               10'
               18      EB       .01 - 4.15           I-5 to SR 164                     6-9 AM, 3-7 PM               10'
                       WB       4.15 - .01                                             6-9 AM, 3-7 PM               10'
                       EB       4.15 - 11.38         SR 164 to SR 516                  6:30-8:30 AM, 3-7 PM         10'
                       WB       11.38 - 4.15                                           6-9 AM, 3-7 PM               10'
               90      EB       2.54 - 9.93          I-5 to I-405                      6-9 AM, 3-7 PM               10'
                       WB       9.93 - 2.54                                            6-9 AM, 3-7 PM               10'
                       EB       9.93 - 18.36         I-405 to Sunset I/C               3-7 PM                       10'
                       WB       18.36 - 9.93                                           6-9 AM, 3-7 PM               10'
              167      NB       5.98 - 14.33         SR 512 to SR 18                   6-9 AM                       10'
                       SB       14.33 - 5.98                                           3-7 PM                       10'
                       NB       14.33 - 26.29        SR 18 to I-405                    6-9 AM, 3-7 PM               10'
                       SB       26.29 - 14.33                                          3-7 PM                       10'
              405      NB       0 - 30.32            Entire Route                      6-9 AM, 3-7 PM               10'
                       SB       30.32 - 0                                              6-9 AM, 3-7 PM               10'
              518      EB       0 - 3.81             SR 509 to I-5                     6-9 AM, 3-7 PM               10'
                       WB       3.81 - 0                                               6-9 AM, 3-7 PM               10'
              522      EB       11.10 - 14.09        I-405 to SR 9                     3-7 PM                       10'
                       WB       14.09 - 11.10                                          6-9 AM                       10'
Tacoma         5       NB       118 - 127.48         Exit 118 to SR 512                6:30-8:30 AM, 4-6 PM         10'
                       SB       127.48 - 118                                           6:30-8:30 AM, 4-6 PM         10'
               16      EB       10.28 - 0            I-5 to Olympic Drive              6-9 AM                       10'
                       WB       0 - 10.28                                              3-7 PM                       10'
              512      EB       0 - 8.74             I-5 to SR 161                     3-7 PM                       10'
                       WB       8.74 - 0                                               7-9 AM, 3-7 PM               10'
                       EB       8.74 - 12.06         SR 161 to SR 167                  3-7 PM                       10'
                       WB       12.06 - 8.74                                           3-7 PM                       10'
Olympia        5       NB       99 - 109             Exit 99 to Exit 109               4-6 PM                       10'
                       SB       109 - 99                                               4-6 PM                       10'
Vancouver      5       NB       0 - 7.48             Oregon to I-205                   3-6 PM                       10'
                       SB       7.48 - 0                                               6-9 AM                       10'
              205      NB       26.59 – 37.16        Oregon to I-5                     4-7 PM                       10'
                       SB       37.16 - 26.59        I-5 to Oregon                     6-9 AM                       10’
Kelso         433      NB       .94 - 0              Lewis and Clark Bridge            6-9 AM, 3-7 PM               10'
                       SB       0 - .94                                                6-9 AM, 3-7 PM               10'
Spokane        90      EB       272.66 - 295.73      Medical Lk. to Liberty Lk. Exit   6-9 AM, 3-7 PM              11'2"
                       WB       296.64 - 272.96      Liberty Lk. to Medical Lk. Exit   6-9 AM, 3-7 PM              11'2"


    DOT Form 560-002
      Revised 05/2017                                                                                              Page 2


                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 56 of 73 Document 6-2
SPECIAL MOTOR VEHICLE PERMIT
Oversize/Overweight Self-Issue
Permit Number:        002847593                                                     Start:    02/28/2019        Expires:       03/02/2019

Office:      Self Issuer        Self Issuer                                                                     Order #: 1399208
Issued:      2/27/2019 12:55 PM          Report #: 94928           Original Permit #:
Company Name: EQUIPMENT EXPRESS INC                                                          Total Fee:     188.00          Credit
Address:            60 WANLESS CT RR1
                    AYR                                     ON            N0B 1E0
Power Unit No: B261                                   Power Unit Axles:        3                   Miles:                299
License:            1931PS                            Trailer Unit Axles: 6                        KM:                   481
VIN:                1XKWD40X1GJ982522
Lic State:          ON                  Year:              2016             Make: Kenworth
Load/Transportation Item: GENSET
Note:        This is a One-Way Single Trip Permit authorizing to move an item one-way only.
From:        ID/WA I-90                                                   To: REDMOND
Routing:     Refer To Following Page(s).
Max Weights                LB                   KG                 Max Dimensions                 Feet               Meters
           Gross            144,000               65,317                           Width              10ft 0"              3.0480
           Legal            105,500               47,854                           Height             14ft 6"              4.4196
 Excess Gross                  38,500             17,463               Overall Length        Not Applicable      Not Applicable
    Gross Axle                                                      Trlr/Load Length                  92ft 0"           28.0416
    Legal Axle                                                        Front Overhang
   Excess Axle                                                         Rear Overhang
Special Conditions:
** OVERSIZE LOAD SIGNS REQUIRED (EXCEPT THOSE EXEMPTED PER WAC 468-38-075) ** FORM 560-002 ATTACHED.
**APPROVED PERMIT ROUTE DOES NOT GUARANTEE HEIGHT CLEARANCES ** CERTAIN OVERLENGTH REQUIREMENTS
ARE EXEMPTED PER WAC 468-38-075. ** IF TRAVELING ON CITY OR COUNTY STREETS, LOCAL APPROVAL MUST BE
OBTAINED. ** REFER TO FORM 560-002 FOR ESCORT CAR REQUIREMENTS. ** CARRY PERMIT IN VEHICLE AT ALL TIMES.
 Axles separated by less than 7 ft. Not to Exceed 43,000 lbs.
Tridem axles 6-8 Not to Exceed 58,500 lbs.
 Carrier MUST Check website: www.wsdot.wa.gov/commercialvehicle/ prior to movement for any revised restrictions/conditions and
overheight clearances. All Oversize/Overweight permitted vehicles must stop at all open weigh stations, regardless of the transponder signal.
A driver is responsible to ensure that any watercraft or other equipment is free of aquatic invasive species prior to entering Washington State.
Call 1-877-933-9847 if you have questions.
READ THIS BEFORE SIGNING
The undersigned permittee acknowledges that he or she has read and understands the permit and the associated attachments in
their entirety and agrees to comply with these documents. The undersigned permittee acknowledges that the permit has been
issued with the specific understanding that all applicable Washington State Laws, Administrative Codes, regulations and
conditions will be complied with and that the information contained herein is true and correct. The undersigned permittee must
contact local jurisdictions when not operating on state highways.
As the permittee I acknowledge that I am responsible for verifying restrictions and overhead clearances prior to travel.
SIGNED X

PERMIT NOT VALID UNLESS SIGNED BY PERMITTEE                         VIOLATION OF SPECIAL PERMITS - PENALTY :
For failure to obtain, misrepresentation, or violation of special permits, State law provides for a fine, confiscation and
suspension of permit without refund.

DOT Form 560-031Revised 7/99

                       Case 2:19-cv-01620-PP Filed 02/14/20 Page 57 of 73 Document 6-2
SPECIAL MOTOR VEHICLE
OVERSIZE/OVERWEIGHT PERMIT

  Permit Number          002847593
                                                                     ATTACHMENT
  Start Date              2/28/2019
                                                                ROUTE FOR THIS PERMIT
  Expire Date               3/2/2019
**Based on your permitted route and dimensions, vertical clearance information for state road overcrossings along your route is
displayed below which you need to be aware of to safely move your load. The permit holders must be aware that there may be
other restrictions, not listed below, that will need to be taken into account to ensure the safe movement of the load.

It is the responsibility of the permit applicant to check, or prerun, their proposed route to provide for safe maneuvers around any
restrictions as necessary.

Route Nbr MP From          MP To       Restriction Comment - *WSDOT Does Not Guarantee Height Clearances*
   CO             0.00        2.00      County/City Roads (requires local jurisdiction approval)

    90          299.82     226.00       Permit for indicated route is approved: Permit holder is responsible for verifying
                                        restrictions and overhead clearances prior to travel
    90          226.00        9.93      From MP 103 to MP 102 : No loads over 14' wide on Monday from 4:30 AM to 10:00 AM,
                                        Tuesday-Wednesday from 4:30 AM to 1:00 PM, Thursday from 4:30 AM to 11:00 AM,
                                        Friday from 4:30 AM to Noon and Saturday 4:30AM to 11:00AM.
                                        Note: Mobile Homes with eaves that are wider than the 14' restriction are allowed.
   405           11.11       18.11      Permit for indicated route is approved: Permit holder is responsible for verifying
                                        restrictions and overhead clearances prior to travel




                     Case 2:19-cv-01620-PP Filed 02/14/20 Page 58 of 73 Document 6-2
                                                                    Special Motor Vehicle Permit
                                                                     Regulations and Conditions
A signed permit must be carried in the power unit at all times.

Pilot/Escort Vehicle Requirements                               Nighttime Movements (WAC 468-38-075)
A pilot/escort vehicle and operator must comply with            A vehicle or vehicle combinations not exceeding
the requirements of WAC 468-38-100 Escort vehicle               the defined envelope of 12 feet wide, 14 feet 6
requirements. Pilots/Escort vehicles are required when:         inches high and 105 feet long, including legal
  1. Vehicle(s) or load exceeds 11 feet in width; escort        overhang(s), may move at night. A vehicle or
        vehicles (both front and rear) are required on all      vehicle combination which exceeds the defined
        two-lane highways.                                      envelope may also be permitted to move at night
  2. Vehicle(s) or load exceeds 14 feet wide; one rear          on state highways subject to Department preferred
        escort vehicle is required on multiple-lane             hours/routes of travel, and must have “Nighttime
        highways.                                               movement approved” stated on permits. All night
  3. Trailer length including load exceeds 105 ft., of a        moves must comply with published curfew
        tractor/trailer combination, requires a rear escort     restrictions. Night means one-half hour after
        vehicle on all two-lane highways.                       sunset to one-half hour before sunrise. Vehicle and
  4. Trailer length including load exceeds 125 ft., of a        load must have proper lighting (49 CFR 393.11).
        tractor/trailer combination, requires a rear escort
        vehicle on multiple-lane highways.                      Winter Road Restrictions
  5. Rear overhang of a tractor/trailer or truck/trailer        Movement by permit is prohibited in areas where
        combination exceeds 1/3 of the trailer length           any of the following signs are displayed:
        including load, requires one rear escort vehicle on     “TRACTION ADVISORY OVERSIZE VEHICLES
        two-lane highways.                                      PROHIBITED”, VEHICLES OVER 10,000GVWR
  6. Rear overhang exceeds 20 feet on a single unit             CHAINS REQUIRED”, and “ALL VEHICLES
        vehicle, requires one rear escort vehicle on two-       CHAINS REQUIRED EXCEPT ALL-WHEEL
        lane highways.                                          DRIVE” except as specified in WAC 468-38-075.
  7. Loads exceed 14 feet and 6 inches high, one
        escort vehicle is required in front equipped with a
                                                                Railroad Crossing Emergencies
        height pole. Manufactured housing requires front
                                                                Call 1-888-877-7267
        escort with height pole when exceeding 15 feet in
                                                                Other Regulations relating to the movement of
        height. The Department does not guarantee height
                                                                permitted loads are printed in Chapter 468-38 WAC
        clearances; therefore, on any route where the
        height is in question, a front escort vehicle           (Washington Administrative Code).
        equipped with a height pole should be used.             THE USE OF COUNTY ROADS OR CITY STREETS is
  8. The vehicle(s) or load exceeds twelve feet in width        subject to approval by the jurisdiction
        on a multilane highway and has a height that            that maintains those roadways. This permit from
        requires a front pilot/escort vehicle: One rear         the State of Washington does not authorize the
        pilot/escort vehicle is required.                       use of roadways under local jurisdiction.
  9. In the opinion of the Department of                        Commuter Curfew Hours (see page 2)
        Transportation, escort vehicles are necessary to        Warning: Rules are subject to change. Holders
        protect the traveling public, for any overdimensional   of extended permits (monthly, annual) are
        and/or overweight move, either across, upon, or         subject to current rule. Rules, as described
        along a highway. Holidays and Related Times on          herein, should be periodically reviewed for
        which Permit Movements are Prohibited (WAC 468-         updates to insure compliance.
        38-175) Overweight vehicles that cannot maintain
        the speed of the surrounding traffic flow, and all
        over dimensional vehicles/loads are prohibited on
        the holidays of New Year’s Day, Memorial Day,
        Independence Day, Labor Day, Thanksgiving Day,
        day after Thanksgiving Day, Christmas Day, and
        during the afternoon of the day preceding said
        holidays.




    DOT Form 560-002
      Revised 05/2017                                                                                          Page 1



                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 59 of 73 Document 6-2
Commuter Curfew Hours: (Monday through Friday only)
Vehicles operating under a Special Motor Vehicle Permit that are required to display “Oversize Load” signs are
restricted from the following areas during the listed times (table). Exception: Vehicles with over dimension in
width only and do not exceed the width limits of the table are not subject to curfew hours. Over weight is not a
factor in this restriction unless the vehicle cannot maintain the speed of surrounding traffic.

 Vicinity     SR    Direction         Mile Post         Location and Boundaries             Hours (M-F)            Width
Seattle -      2       EB       0 - 2.42             I-5 to SR 204                     3-7 PM                        9'
Everett                WB       2.42 - 0                                               6-9 AM                        9'
               5       NB       127.48 - 155.94      SR 512 to SR 599                  6-9 AM, 3-6 PM               10'
                       SB       155.94 - 127.48                                        3-6 PM                       10'
                       NB       155.94 - 174.58      SR 599 to SR 523                  6-9 AM, 3-6 PM                9'
                       SB       174.58 - 155.94                                        6-9 AM, 3-6 PM                9'
                       NB       174.58 - 199.11      SR 523 to SR 528                  3-6 PM                       10'
                       SB       199.11 - 174.58                                        6-9 AM, 3-6 PM               10'
                       NB       199.11 - 206.08      SR 528 to SR 531                  4-6 PM                       10'
                       SB       206.08 - 199.11                                        7-9 AM, 4-6 PM               10'
               18      EB       .01 - 4.15           I-5 to SR 164                     6-9 AM, 3-7 PM               10'
                       WB       4.15 - .01                                             6-9 AM, 3-7 PM               10'
                       EB       4.15 - 11.38         SR 164 to SR 516                  6:30-8:30 AM, 3-7 PM         10'
                       WB       11.38 - 4.15                                           6-9 AM, 3-7 PM               10'
               90      EB       2.54 - 9.93          I-5 to I-405                      6-9 AM, 3-7 PM               10'
                       WB       9.93 - 2.54                                            6-9 AM, 3-7 PM               10'
                       EB       9.93 - 18.36         I-405 to Sunset I/C               3-7 PM                       10'
                       WB       18.36 - 9.93                                           6-9 AM, 3-7 PM               10'
              167      NB       5.98 - 14.33         SR 512 to SR 18                   6-9 AM                       10'
                       SB       14.33 - 5.98                                           3-7 PM                       10'
                       NB       14.33 - 26.29        SR 18 to I-405                    6-9 AM, 3-7 PM               10'
                       SB       26.29 - 14.33                                          3-7 PM                       10'
              405      NB       0 - 30.32            Entire Route                      6-9 AM, 3-7 PM               10'
                       SB       30.32 - 0                                              6-9 AM, 3-7 PM               10'
              518      EB       0 - 3.81             SR 509 to I-5                     6-9 AM, 3-7 PM               10'
                       WB       3.81 - 0                                               6-9 AM, 3-7 PM               10'
              522      EB       11.10 - 14.09        I-405 to SR 9                     3-7 PM                       10'
                       WB       14.09 - 11.10                                          6-9 AM                       10'
Tacoma         5       NB       118 - 127.48         Exit 118 to SR 512                6:30-8:30 AM, 4-6 PM         10'
                       SB       127.48 - 118                                           6:30-8:30 AM, 4-6 PM         10'
               16      EB       10.28 - 0            I-5 to Olympic Drive              6-9 AM                       10'
                       WB       0 - 10.28                                              3-7 PM                       10'
              512      EB       0 - 8.74             I-5 to SR 161                     3-7 PM                       10'
                       WB       8.74 - 0                                               7-9 AM, 3-7 PM               10'
                       EB       8.74 - 12.06         SR 161 to SR 167                  3-7 PM                       10'
                       WB       12.06 - 8.74                                           3-7 PM                       10'
Olympia        5       NB       99 - 109             Exit 99 to Exit 109               4-6 PM                       10'
                       SB       109 - 99                                               4-6 PM                       10'
Vancouver      5       NB       0 - 7.48             Oregon to I-205                   3-6 PM                       10'
                       SB       7.48 - 0                                               6-9 AM                       10'
              205      NB       26.59 – 37.16        Oregon to I-5                     4-7 PM                       10'
                       SB       37.16 - 26.59        I-5 to Oregon                     6-9 AM                       10’
Kelso         433      NB       .94 - 0              Lewis and Clark Bridge            6-9 AM, 3-7 PM               10'
                       SB       0 - .94                                                6-9 AM, 3-7 PM               10'
Spokane        90      EB       272.66 - 295.73      Medical Lk. to Liberty Lk. Exit   6-9 AM, 3-7 PM              11'2"
                       WB       296.64 - 272.96      Liberty Lk. to Medical Lk. Exit   6-9 AM, 3-7 PM              11'2"


    DOT Form 560-002
      Revised 05/2017                                                                                              Page 2


                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 60 of 73 Document 6-2
                            EXHIBIT B

Case 2:19-cv-01620-PP Filed 02/14/20 Page 61 of 73 Document 6-2
Case 2:19-cv-01620-PP Filed 02/14/20 Page 62 of 73 Document 6-2
Case 2:19-cv-01620-PP Filed 02/14/20 Page 63 of 73 Document 6-2
Case 2:19-cv-01620-PP Filed 02/14/20 Page 64 of 73 Document 6-2
Case 2:19-cv-01620-PP Filed 02/14/20 Page 65 of 73 Document 6-2
Case 2:19-cv-01620-PP Filed 02/14/20 Page 66 of 73 Document 6-2
                            EXHIBIT C

Case 2:19-cv-01620-PP Filed 02/14/20 Page 67 of 73 Document 6-2
                                                             Court File No./N° du dossier du greffe: CV-19-00620955-0000



                                                                              Court File No.:

                                                     ONTARIO
                                            SUPERIOR COURT OF JUSTICE
Electronically issued
                            : 30-May-2019
Délivré par voie
            B Eélectronique
                   T W E E N:
Toronto

                                                EQUIPMENT EXPRESS INC.
                                                                                                         Plaintiff

                                                           - and -


                                               COOK LOGISTICS, LLC

                                                                                                      Defendant

                                               STATEMENT OF CLAIM


           TO THE DEFENDANT(S):

                  A LEGAL PROCEEDING HAS BEEN COMMENCED AGAINST YOU by the plaintiff.
           The claim made against you is set out in the following pages.

                   IF YOU WISH TO DEFEND THIS PROCEEDING, you or an Ontario lawyer acting for
           you must prepare a statement of defence in Form 18A prescribed by the Rules of Civil Procedure,
           serve it on the plaintiff’s lawyer or, where a party does not have a lawyer, serve it on the plaintiff,
           and file it, with proof of service in this court office, WITHIN TWENTY DAYS after this statement
           of claim is served on you, if you are served in Ontario.

                   If you are served in another province or territory of Canada or in the United States of
           America, the period for serving and filing your statement of defence is forty days. If you are served
           outside Canada and the United States of America, the period is sixty days.

                   Instead of serving and filing a statement of defence, you may serve and file a notice of intent
           to defend in Form 18B prescribed by the Rules of Civil Procedure. This will entitle you to ten more
           days within which to serve and file your statement of defence.

                IF YOU FAIL TO DEFEND THIS PROCEEDING, JUDGMENT MAY BE GIVEN
           AGAINST YOU IN YOUR ABSENCE AND WITHOUT FURTHER NOTICE TO YOU. IF
           YOU WISH TO DEFEND THIS PROCEEDING BUT ARE UNABLE TO PAY LEGAL FEES,
           LEGAL AID MAY BE AVAILABLE TO YOU BY CONTACTING A LOCAL LEGAL AID
           OFFICE.

                  IF YOU PAY THE PLAINTIFF’S CLAIM, and $2,000.00 for costs, within the time for
           serving and filing your statement of defence you may move to have this proceeding dismissed by



                      Case 2:19-cv-01620-PP Filed 02/14/20 Page 68 of 73 Document 6-2
Electronically issued / Délivré par voie électronique : 30-May-2019       Court File No./N° du dossier du greffe: CV-19-00620955-0000



            the court. If you believe the amount claimed for costs is excessive, you may pay the plaintiff’s
            claim and $400 for costs and have the costs assessed by the court.

                   TAKE NOTICE: THIS ACTION WILL AUTOMATICALLY BE DISMISSED if it has
            not been set down for trial or terminated by any means within five years after the action was
            commenced unless otherwise ordered by the court.


            Date                                              Issued by

                                                                                            Local registrar

                                                              Address of      393 University Avenue
                                                              court office:   10th Floor
                                                                              Toronto ON M5G 1E6



            TO:       Cook Logistics, LLC
                      W7377 County Road A
                      Delavan, WI
                      53115




                                                                                                                         2

                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 69 of 73 Document 6-2
Electronically issued / Délivré par voie électronique : 30-May-2019   Court File No./N° du dossier du greffe: CV-19-00620955-0000




            THIS CLAIM IS COMMENCED UNDER THE SIMPLIFIED PROCEDURE
            PURSUANT TO RULE 76 OF THE RULES OF CIVIL PROCEDURE


            CLAIM
                 1. The Plaintiff claims the following relief from the Defendant:

                           a. damages in the amount of $162,060.00 or such further and other amounts as may
                                be proven at trial;

                           b. pre-judgment and post-judgment interest on the amount claimed pursuant to
                                sections 128 and 129 of the Courts of Justice Act, R.S.O 1990, c.C.43, as
                                amended;

                           c. the costs of the action, including all applicable taxes; and

                           d. such further and other relief as this Honourable Court deems just.

            The Parties

                 2. The Plaintiff is a corporation incorporated pursuant to the laws of the Province of
                      Ontario, and carrying on business as a specialty commercial carrier.


                 3. The Defendant is a corporation incorporated pursuant to the laws of the United States of
                      America, and carrying on business as a load broker and commercial carrier.


            The Cargo


                 4. In February of 2019, the Defendant retained the Plaintiff to transport five separate loads
                      of electrical equipment from Hamilton, Ontario, to Redmond, Washington (the “Cargo”).



                 5. The Plaintiff was not responsible for installing of shrink wrap on the Cargo.




                                                                                                                     3

                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 70 of 73 Document 6-2
Electronically issued / Délivré par voie électronique : 30-May-2019   Court File No./N° du dossier du greffe: CV-19-00620955-0000



                 6. The Plaintiff collected the Cargo on or about February 13, 2019.



                 7. The Plaintiff delivered the Cargo to its final destination on or about March 1, 2019.


                 8. The Plaintiff delivered its invoices for the work on February 13 through 15, 2019, in the
                      total amount of $162,060.


                 9. The Defendant has improperly refused or omitted to pay the aforesaid sum to the
                      Plaintiff.



                 10. The Defendant is therefore in breach of its contract with the Plaintiff, and is liable for the
                      full amount of $162,060.



                 11. In the alternative, the Plaintiff is entitled to damages in the amount of $162,060 on a
                      quantum meruit basis for the value of work performed for the benefit of the Defendant.



                 12. Further and in any event, the Defendant has been unjustly enriched to the detriment of the
                      Plaintiff, as a result of the work performed by the Plaintiff. As a result, the Defendant is
                      liable to the Plaintiff in the amount of $162,060.



                 13. The Plaintiff pleads and relies on the provisions of the Highway Traffic Act, R.S.O. 1990,
                      c. H-8, as amended, the regulations thereunder, and any predecessor legislation, and such
                      further and other statutes and regulations, the particulars of which will be provided to the
                      defendants prior to the trial of this action.


                 14. The Statement of Claim is being served on the Defendant outside of Ontario, pursuant to
                      Rule 17.02(f), and (g), of the Rules of Civil Procedure because the causes of action


                                                                                                                     4

                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 71 of 73 Document 6-2
Electronically issued / Délivré par voie électronique : 30-May-2019   Court File No./N° du dossier du greffe: CV-19-00620955-0000



                      asserted herein are in respect of contracts made in, or governed by the laws of, Ontario,
                      and/or torts committed in Ontario.




                 Date: May 29, 2019                                               McCAGUE BORLACK LLP
                                                                                  The Exchange Tower
                                                                                  Suite 2700, P.O. Box 136
                                                                                  130 King Street West
                                                                                  Toronto, Ontario
                                                                                  M5X 1C7

                                                                                  Adam Grant
                                                                                  LSUC No.: 56082W
                                                                                  Tel: (416) 860-0001
                                                                                  Fax: (416) 860-0003
                                                                                  Lawyers for the Plaintiff




                                                                                                                     5

                        Case 2:19-cv-01620-PP Filed 02/14/20 Page 72 of 73 Document 6-2
Electronically issued / Délivré par voie électronique : 30-May-2019                           Court File No./N° du dossier du greffe: CV-19-00620955-0000
                                                                                                                    Court File No. CV-

  EQUIPMENT EXPRESS INC.                                              and                    COOK LOGISTICS, LLC
  Plaintiff                                                                                  Defendant


                                                                                                                ONTARIO
                                                                                                       SUPERIOR COURT OF JUSTICE

                                                                                                       PROCEEDING COMMENCED AT
                                                                                                               TORONTO



                                                                                                           STATEMENT OF CLAIM


                                                                                             MCCAGUE BORLACK LLP
                                                                                             Barristers and Solicitors
                                                                                             The Exchange Tower
                                                                                             130 King Street West
                                                                                             Suite 2700, P.O. Box 136
                                                                                             Toronto, Ontario M5X 1C7

                                                                                             Adam Grant
                                                                                             LSUC No.: 56082W

                                                                                             Telephone:    416-860-0001
                                                                                             Facsimile:    416-860-0003

                                                                                             Lawyer for the Plaintiff




                                                 Case 2:19-cv-01620-PP Filed 02/14/20 Page 73 of 73 Document 6-2
